     Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 1 of 96 PageID #: 1




Michael A. Sirignano, Esq.
Barry I. Levy, Esq.
Priscilla D. Kam, Esq.
Joanna B. Rosenblatt, Esq.
RIVKIN RADLER LLP
926 RXR Plaza
Uniondale, New York 11556
(516) 357-3000

Counsel for Plaintiffs Government Employees Insurance
Company, GEICO Indemnity Company, GEICO General
Insurance Company and GEICO Casualty Company

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
GOVERNMENT EMPLOYEES INSURANCE COMPANY,
GEICO INDEMNITY COMPANY, GEICO GENERAL
INSURANCE COMPANY and GEICO CASUALTY                                    Docket No.:_______ (      )
COMPANY,
                                                                        Plaintiff Demands a Trial by
                                                      Plaintiffs,       Jury

                           -against-

RENAN MACIAS, M.D.
JOSEPH DORSTEN, D.O.
LIFELINE MEDICAL IMAGING, P.C.,
AMIT KHANEJA, M.D.,
AMIT KHANEJA NEUROLOGY PRACTICE, PLLC,
HILLSIDE PRIMARY MEDICAL CARE, P.C., and
JOHN DOE DEFENDANTS “1” THROUGH “10,”

                                                       Defendants.
--------------------------------------------------------------------X


                                                   COMPLAINT

           Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company,

  GEICO General Insurance Company and GEICO Casualty Company (collectively “GEICO” or

  “Plaintiffs”), as and for their Complaint against defendants, Renan Macias, M.D., Joseph Dorsten,

  D.O., Lifeline Medical Imaging, P.C., Amit Khaneja, M.D., Amit Khaneja Neurology Practice,

                                                                                                 1
  Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 2 of 96 PageID #: 2




PLLC, Hillside Primary Medical Care, P.C., and John Doe Nos. “1” through “10” (collectively, the

“Defendants”), hereby allege as follows:

                                 NATURE OF THE ACTION

       1.      This action seeks to recover more than $710,000.00 that Defendants wrongfully

obtained from GEICO by submitting, and causing to be submitted, thousands of fraudulent “No-

Fault” insurance charges relating to medically unnecessary, illusory, and otherwise

unreimbursable healthcare services, including videonystagmus testing (“VNG”) and transcranial

doppler testing (“TDT”) (collectively the “Fraudulent Services”), which were allegedly provided

to individuals (“Insureds”) who claimed to have been involved in automobile accidents and were

eligible for coverage under New York No-Fault insurance policies issued by GEICO.

       2.      Defendants, Renan Macias, M.D. (“Dr. Macias”), Joseph Dorsten, D.O. (“Dr.

Dorsten”), and Amit Khaneja, M.D. (“Dr. Khaneja”) (collectively, the “Owner Defendants”) are

physicians licensed to practice in New York. Dr. Dorsten and Dr. Khaneja, along with non-party

Dr. Andre Jocelyn Duhamel (“Dr. Duhamel”), purport to own – and submitted excessive billing

for the medically useless Fraudulent Services through – Lifeline Medical Imaging, PC (“Lifeline”),

Amit Khaneja Neurology Practice, PLLC (“Amit Khaneja Neurology”), and Hillside Primary

Medical Care (“Hillside”), respectively. Dr. Macias submitted billing to GEICO for the same

Fraudulent Services under his personal tax identification number (the “Fraudulent Macias

Practice”.) (Lifeline, Hillside, Amit Khaneja Neurology, and the Fraudulent Macias Practice are

collectively referred to hereinafter as the “Provider Defendants”).

       3.      The Provider Defendants purported to be legitimate medical professional

corporations and healthcare practices, but they operated on a transient basis, maintaining no stand-




                                                                                                  2
  Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 3 of 96 PageID #: 3




alone practices, having no patients of their own, and providing no legitimate or medically

necessary services to GEICO’s Insureds.

       4.      Instead, the Provider Defendants purported to travel to the offices of numerous

multidisciplinary medical clinics that primarily treated No-Fault patients (the “No-Fault Clinics”),

where they provided the Fraudulent Services pursuant to pre-determined protocols -- to the extent

that the services were provided at all – solely to financially enrich Defendants, rather than to treat

or otherwise benefit the Insureds who purportedly were subjected to them. The Providers

Defendants also generated reports for the Fraudulent Services containing the same pre-printed

boilerplate results and conclusions, regardless of which Provider Defendant purported to perform

the Fraudulent Services.

       5.      As an essential part of the fraudulent scheme, the Defendants entered into illegal,

referral and kickback arrangements to permit the Provider Defendants to access a steady stream of

patients, fraudulently bill GEICO, and exploit New York’s No-Fault insurance system for financial

gain without regard to genuine patient care.

       6.      By this action GEICO seeks to recover the monies stolen from it and seeks a

declaration that it is not legally obligated to pay reimbursement of more than $2,800,000.00 in

pending No-Fault insurance claims that have been submitted by or on behalf of the Provider

Defendants because:

               (i)     The Fraudulent Services were not medically necessary and were provided –
                       to the extent that they were provided at all – pursuant to pre-determined
                       fraudulent protocols designed solely to financially enrich Defendants, rather
                       than to treat or otherwise benefit the Insureds who purportedly were
                       subjected to them;

               (ii)    The Fraudulent Services were provided – to the extent they were provided
                       at all – pursuant to a fraudulent scheme involving illegal kickback and
                       patient referral arrangements;


                                                                                                    3
  Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 4 of 96 PageID #: 4




               (iii)   In certain cases, the Fraudulent Services were provided by independent
                       contractors, rather than by employees of the Provider Defendants, and
                       therefore were unreimbursable under New York law; and

               (iv)    In certain cases, the Provider Defendants were not lawfully licensed as they
                       were nominally owned by licensed healthcare providers who did not
                       actually practice through the professional corporation as required by law.

       7.      The Defendants fall into the following categories:

               (i)     The Provider Defendants (the Fraudulent Macias Practice, Lifeline, Amit
                       Khaneja Neurology, and Hillside) are New York medical professional
                       corporations and healthcare practices through which the Fraudulent
                       Services purportedly were performed and were billed to automobile
                       insurance companies, including GEICO.

               (ii)    The Owner Defendants (Dr. Macias, Dr. Dorsten, and Dr. Khaneja), are
                       physicians licensed to practice medicine in New York who, along with non-
                       party Dr. Duhamel, purport to own the Provider Defendants and who
                       purported to perform some of the Fraudulent Services.

               (iii)   John Doe Defendants “1” – “10” are persons and entities, presently not
                       identifiable, who participated in and furthered the fraudulent scheme
                       perpetrated against GEICO by, among other things, assisting with the
                       operation of the Provider Defendants and the provision of medically
                       unnecessary services, engaging in illegal financial and kickback
                       arrangements to obtain patient referrals for the Provider Defendants, and
                       spearheading the pre-determined fraudulent protocols used to maximize
                       profits without regard to genuine patient care.

       8.      The Defendants’ scheme began in 2018 and continues uninterrupted to the present

day. As discussed more fully below, the Defendants at all relevant times have known that: (i) the

Fraudulent Services were not medically necessary and were provided – to the extent that they were

provided at all – pursuant to pre-determined fraudulent protocols designed solely to financially

enrich Defendants, rather than to treat or otherwise benefit the Insureds; (ii) the Fraudulent

Services were provided – to the extent they were provided at all – pursuant to illegal kickback and

patient referral arrangements; (iii) the Fraudulent Services billed through Lifeline and Hillside

were provided by independent contractors rather than by employees of Lifeline and Hillside in

violation of New York law and the No-Fault laws; and (iv) Lifeline and Hillside are professional
                                                                                                 4
  Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 5 of 96 PageID #: 5




corporations operating in violation of material licensing laws in that they are medical professional

corporations nominally owned by physicians who does not actually practice medicine through the

professional corporations.

       9.      Based on the foregoing, the Defendants do not now have – and never had – any

right to be compensated for the Fraudulent Services that were billed to GEICO through the

Provider Defendants.

       10.     The charts annexed hereto as Exhibits “1” – “4” set forth a representative sample

of the fraudulent claims that have been identified to-date that Defendants submitted, or caused to

be submitted, to GEICO. As a result of the Defendants’ scheme GEICO has incurred damages of

more than $710,000.00.

                                             THE PARTIES

  I.   Plaintiffs

       11.     Plaintiffs Government Employees Insurance Company, GEICO Indemnity

Company, GEICO General Insurance Company and GEICO Casualty Company are Nebraska

corporations with their principal places of business in Chevy Chase, Maryland. GEICO is authorized

to conduct business and to issue automobile insurance policies in New York.

 II.   Defendants

       12.     Defendant Dr. Macias resides in and is a citizen of New York. Dr. Macias was

licensed to practice medicine in New York on March 7, 1975 and purports to own the Fraudulent

Macias Practice which submitted billing to GEICO using Dr. Macias’ personal tax identification

number.

       13.     Defendant Dr. Dorsten resides in and is a citizen of New York. Dr. Dorsten was

licensed to practice medicine in New York on June 28, 1995 and purports to own Defendant Lifeline.


                                                                                                  5
  Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 6 of 96 PageID #: 6




       14.    Lifeline is a New York medical professional corporation through which the

Fraudulent Services have been billed to insurance companies, including GEICO. Lifeline was

incorporated on December 31, 2018 with its principal place of business at 183 Pinehurst Avenue,

Apartment 52, New York, New York.

       15.    Defendant Dr. Khaneja resides in and is a citizen of New York. Dr. Khaneja was

licensed to practice medicine in New York on November 7, 2012 and, upon information and belief,

is the sole member of Defendant Amit Khaneja Neurology.

       16.    Amit Khaneja Neurology is a New York professional limited liability company

through which the Fraudulent Services have been billed to insurance companies including GEICO.

Amit Khaneja Neurology was formed on May 5, 2014 with its principal place of business at 1155

Warburton Avenue, #1U, Yonkers, New York.

       17.    Hillside is a New York professional corporation through which the Fraudulent

Services have been billed to insurance companies including GEICO. Hillside was incorporated on

December 24, 2012 with its principal place of business at 20 West 190th Street, Bronx, New York.

       18.    Hillside is purportedly owned by non-party Dr. Duhamel.

       19.    John Doe Defendants “1” though “10” are additional individuals and entities whose

names are not yet known to GEICO. John Doe Defendants “1” through “10” at all times have

participated in and furthered the fraudulent scheme perpetrated against GEICO by, among other

things, assisting with the operation of the Provider Defendants and the provision of medically

unnecessary services, engaging in illegal financial and kickback arrangements to obtain patient




                                                                                                   6
  Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 7 of 96 PageID #: 7




referrals for the Provider Defendants, and employing pre-determined fraudulent protocols used to

maximize profits without regard to genuine patient care.

III.   Non-Party Dr. Duhamel

       20.     Dr. Duhamel resides in and is a citizen of New York. Dr. Duhamel was licensed to

practice medicine in New York on June 15, 2006 and purports to own Hillside.

       21.     Dr. Duhamel is no stranger to No-Fault fraud schemes. He was previously sued for

prescribing medically unnecessary pharmaceutical products to GEICO Insureds in exchange for

kickbacks. Gov’t Employees Ins. Co et al. v. 21st Century Pharmacy, Inc. et al., 1:16-cv-

04826(ERK)(JO). Furthermore, Dr. Duhamel previously admitted to GEICO that (i) he was directed

by unlicensed laypersons at various No-Fault Clinics to prescribe certain pharmaceuticals; (ii)

prescriptions forms containing his signature were altered without his authorization; and (iii) billing

to insurance companies for certain healthcare services using his name was submitted without his

knowledge or consent.

       22.     Dr. Duhamel has a history of professional misconduct that has resulted in discipline

by the State of New York Board for Professional Medical Conduct (the “New York State Board”).

In February 2000 the New York State Board suspended Dr. Duhamel’s license for two years, stayed

with probation. In January 2016, the New York State Board imposed a further term of probation. As

of February 2021, Dr. Duhamel had charges against him pending with the Office of Professional

Misconduct (“OPMC”) for practicing without a practice monitor, failing to provide the OPMC with




                                                                                                    7
  Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 8 of 96 PageID #: 8




current information about his employment, and failing to maintain a log of his ordering, prescribing,

administering, and/or dispensing of controlled substances.

        23.      By Order dated June 28, 2021, the New York State Board concluded, among other

things, that Dr. Duhamel’s condition rendered him unfit to continue practicing medicine and revoked

his license effective seven days thereafter.

                                      JURISDICTION AND VENUE

        24.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

1332(a)(1) because the matter in controversy exceeds the sum or value of $75,000.00, exclusive

of interest and costs, and is between citizens of different states. Pursuant to 28 U.S.C. § 1331, this

Court also has jurisdiction over the claims brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer

Influenced and Corrupt Organizations (“RICO”) Act) because they arise under the laws of the

United States. In addition, this Court has supplemental jurisdiction over the subject matter of the

claims asserted in this action pursuant to 28 U.S.C. § 1367.

        25.      Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Eastern

District of New York is the District where one or more of the Defendants reside and because this

is the District where a substantial amount of the activities forming the basis of the Complaint

occurred.

                            ALLEGATIONS COMMON TO ALL CLAIMS

   I.         An Overview of the No-Fault Laws and Licensing Statutes

        26.      GEICO underwrites automobile insurance in New York.

        27.      New York’s No-Fault laws are designed to ensure that injured victims of motor

vehicle accidents have an efficient mechanism to pay for and receive the health care services that

they need. Under New York’s Comprehensive Motor Vehicle Insurance Reparations Act (N.Y. Ins.


                                                                                                    8
  Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 9 of 96 PageID #: 9




Law §§ 5101, et seq.) and the regulations promulgated pursuant thereto (11 N.Y.C.R.R. §§ 65, et

seq.) (collectively referred to as the “No-Fault Laws”), automobile insurers are required to provide

Personal Injury Protection Benefits (“No-Fault Benefits”) to Insureds.

       28.     No-Fault Benefits include up to $50,000.00 per Insured for necessary expenses that

are incurred for healthcare goods and services, including physician services, chiropractic services,

physical therapy services, and acupuncture services.

       29.     An Insured can assign his/her right to No-Fault Benefits to healthcare goods and

services providers in exchange for those services. Pursuant to a duly executed assignment, a

healthcare provider may submit claims directly to an insurance company and receive payment for

medically necessary services, using the claim form required by the New York State Department of

Insurance (known as “Verification of Treatment by Attending Physician or Other Provider of Health

Service” or, more commonly, as an “NF-3”). In the alternative, a healthcare provider may submit

claims using the Health Care Financing Administration insurance claim form (known as the “HCFA-

1500 form”).

       30.     Pursuant to the No-Fault Laws, professional corporations are not eligible to bill for

or to collect No-Fault Benefits if they are unlawfully incorporated or fail to meet any New York

State or local licensing requirements necessary to provide the underlying services.

       31.     The implementing regulation adopted by the Superintendent of Insurance, 11

N.Y.C.R.R. § 65-3.16(a)(12) states, in pertinent part, as follows:

               A provider of health care services is not eligible for reimbursement under
               section 5102(a)(1) of the Insurance Law if the provider fails to meet any
               applicable New York State or local licensing requirement necessary to
               perform such service in New York …

       32.     In New York, only a licensed healthcare professional may: (i) practice the pertinent

healthcare profession; (ii) own and control a professional corporation authorized to operate a

                                                                                                  9
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 10 of 96 PageID #: 10




professional healthcare practice; (iii) employ and supervise other healthcare professionals; and (iv)

absent statutory exceptions not applicable in this case, derive economic benefit from healthcare

professional services.

        33.     Unlicensed individuals may not: (i) practice the pertinent healthcare profession; (ii)

own or control a professional corporation authorized to operate a professional healthcare practice;

(iii) employ or supervise healthcare professionals; or (iv) absent statutory exceptions not applicable

in this case, derive economic benefit from professional healthcare services.

        34.     New York law prohibits licensed healthcare providers from paying or accepting

payments (i.e., kickbacks) in exchange for patient referrals. See, e.g., New York Education Law §§

6509-a; 6531.

        35.     Pursuant to Education Law §6512, §6530 (11), (18), and (19), aiding and abetting an

unlicensed person to practice a profession, offering any fee or consideration to a third party for the

referral of a patient, and permitting any person not authorized to practice medicine to share in the

fees for professional services is considered a crime and/or professional misconduct.

        36.     Pursuant to Education Law § 6509-a, it is professional misconduct under certain

circumstances for a licensee to “directly or indirectly” request, receive, or participate in the division,

transference, assignment, rebate, splitting, or refunding of a fee.

        37.     Pursuant to 8 N.Y.C.R.R. §29.1(b)(3) a licensee is precluded from “directly or

indirectly” offering, giving, soliciting, or receiving or agreeing to receive, any fee or other

consideration to or from a third party for the referral of a patient or client or in connection with the

performance of professional services.

        38.     Pursuant to Education Law §6530(19), it is professional misconduct under certain

circumstances for a licensee to permit any person to share in fees for professional services.


                                                                                                       10
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 11 of 96 PageID #: 11




       39.     New York law also prohibits anyone from engaging in, for profit, any business or

service which in whole or in part includes the referring or recommending of persons to a physician,

hospital, health related facility, or dispensary for any form of medical care or treatment. See, New

York Public Health Law §4501. Similarly, no facility delivering health care services shall in any

manner split fees with a medical referral service. See, New York Public Health Law §2811.

       40.     Therefore, under the No-Fault Laws, a healthcare provider is not eligible to receive

No-Fault Benefits if it is fraudulently incorporated, fraudulently licensed, if it engages in unlawful

fee-splitting with unlicensed non-professionals, or if it pays or receives unlawful kickbacks in

exchange for patient referrals.

       41.     In State Farm Mut. Auto. Ins. Co. v. Mallela, 4 N.Y.3d 313, 320 (2005), the New

York Court of Appeals confirmed that healthcare providers that fail to comply with licensing

requirements are ineligible to collect No-Fault Benefits, and that insurers may look beyond a facially-

valid license to determine whether there was a failure to abide by state and local law.

       42.     Pursuant to the No-Fault Laws, only healthcare services providers in possession of a

direct assignment of benefits are entitled to bill for and collect No-Fault Benefits. There is both a

statutory and regulatory prohibition against payment of No-Fault Benefits to anyone other than the

patient or his/her healthcare services provider. The implementing regulation adopted by the

Superintendent of Insurance, 11 N.Y.C.R.R. § 65-3.11, states – in pertinent part – as follows:

               An insurer shall pay benefits for any element of loss … directly to the
               applicant or ... upon assignment by the applicant ... shall pay benefits directly
               to providers of healthcare services as covered under section five thousand one
               hundred two (a)(1) of the Insurance Law …

       43.     Accordingly, for a healthcare provider to be eligible to bill for and to collect charges

from an insurer for healthcare services pursuant to Insurance Law § 5102(a), it must be the actual

provider of the services. Under the No-Fault Laws, a professional corporation is not eligible to bill

                                                                                                    11
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 12 of 96 PageID #: 12




for services, or to collect for those services from an insurer, where the services were rendered by

persons who were not employees of the professional corporation, such as independent contractors.

         44.      In New York, claims for No-Fault Benefits are governed by the New York

Workers’ Compensation Fee Schedule (the “NY Fee Schedule”)

         45.      When a healthcare service provider submits a claim for No-Fault Benefits using the

current procedural terminology (“CPT”) codes set forth in the NY Fee Schedule, it represents that:

(i) the service described by the specific CPT code that is used was performed in a competent

manner in accordance with applicable laws and regulations; (ii) the service described by the

specific CPT code that is used was reasonable and medically necessary; and (iii) the service and

the attendant fee were not excessive.

         46.      Pursuant to New York Insurance Law § 403, the NF-3s and HCFA-1500 Forms

submitted by a healthcare provider to GEICO, and to all other automobile insurers, must be verified

by the health care provider subject to the following warning:

                  Any person who knowingly and with intent to defraud any insurance company or
                  other person files an application for insurance or statement of claim containing any
                  materially false information, or conceals for the purpose of misleading, information
                  concerning any fact material thereto, commits a fraudulent insurance act, which is a
                  crime.

   II.         The Defendants’ Fraudulent Scheme

               A. Overview of the Scheme

         47.      Beginning in 2018 and continuing uninterrupted through the present day, the

Defendants masterminded and implemented a fraudulent scheme in which they used the Provider

Defendants to exploit Insureds for financial gain by billing the New York automobile insurance

industry for millions of dollars in exorbitant charges relating to the Fraudulent Services

purportedly provided to the Insureds.


                                                                                                   12
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 13 of 96 PageID #: 13




       48.     The Provider Defendants purport to be legitimate medical professional corporations

and healthcare practices but instead operated as part of a large-scale fraud scheme that exploited

GEICO’s Insureds, as well as insureds of other New York automobile insurers.

       49.     The Fraudulent Services billed under the names of the Provider Defendants were not

medically necessary and were provided – to the extent that they were provided at all – pursuant to

pre-determined fraudulent protocols designed solely to financially enrich Defendants, rather than to

treat or otherwise benefit the Insureds, and were further provided pursuant to the dictates of

unlicensed laypersons not permitted by law to render healthcare services.

       50.     The Owner Defendants (as well as Dr. Duhamel) did not operate the Provider

Defendants at any single, fixed office location.

       51.     The Owner Defendants (as well as Dr. Duhamel) did not market the existence of any

of the Provider Defendants to the general public.

       52.     The Owner Defendants (as well as Dr. Duhamel) did not advertise for patients, never

sought to build name recognition or make any legitimate efforts of their own to attract patients on

behalf of any of the Provider Defendants.

       53.     The Owner Defendants (as well as Dr. Duhamel) did not perform actual

examinations of patients or offer a variety of treatments and services through the Provider

Defendants as typically would be expected of licensed medical doctors treating individuals

involved in automobile accidents.

       54.     The Owner Defendants (as well as Dr. Duhamel) did not provide any legitimate or

medically necessary services through the Provider Defendants.

       55.     The Provider Defendants’ services were almost entirely focused on the Fraudulent

Services (i.e., videonystagmus testing (“VNG”) and transcranial doppler testing (“TDT”)).


                                                                                                 13
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 14 of 96 PageID #: 14




        56.     During the time in which the Provider Defendants rendered the Fraudulent

Services, the Fraudulent Services have made up approximately 90% of the billing submitted to

GEICO by the Fraudulent Macias Practice and Lifeline, and approximately 100% of the billing

submitted to GEICO by each Amit Khaneja Neurology and Hillside.

        57.     The Providers Defendants typically generated reports for the Fraudulent Services

using the same pre-printed boilerplate results or conclusions, regardless of which Provider

Defendant purported to perform the Fraudulent Services.

        58.     At times, multiple Provider Defendants administered Fraudulent Services to the

same Insured.

        59.     The Owner Defendants (as well as Dr. Duhamel) did not have their own patients and

did nothing to create a patient base for the Provider Defendants.

        60.     The Owner Defendants (as well as Dr. Duhamel) did virtually nothing that would be

expected of the owners of legitimate medical professional corporations and sole proprietorships to

develop their reputation and attract patients.

        61.     Instead, the Defendants operated the Provider Defendants on an itinerant basis from

multiple No-Fault Clinics located in Brooklyn, Queens, Bronx, Manhattan, and Long Island, where

the Provider Defendants received steady volumes of patients through no efforts of their own but

rather by accessing the patient base already established at each No-Fault Clinic.

        62.     Upon information and belief, the Fraudulent Macias Practice billed for services

purportedly provided to Insureds at the following No-Fault Clinics:

                        (i)     3041 Avenue U, Brooklyn, New York

                        (ii)    7945 Metropolitan Avenue, Middle Village, New York

                        (iii)   4250 White Plains Road, Bronx, New York


                                                                                                14
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 15 of 96 PageID #: 15




                      (iv)    108-25 Merrick Boulevard, Jamaica, New York

                      (v)     37-03 92nd Street, Jackson Heights, New York

                      (vi)    59 94th Street, Queens, New York

                      (vii)   647 Bryant Avenue, Bronx, New York

                      (viii) 3322 East 149th Street, Bronx, New York.

       63.    Lifeline billed for services purportedly provided to Insureds at, among others, the

following No-Fault Clinics:

                      (i)     3041 Avenue U, Brooklyn, New York

                      (ii)    7945 Metropolitan Avenue, Middle Village, New York

                      (iii)   430 West Merrick Road, Valley Stream, New York

                      (iv)    205-16 Jamaica Avenue, Hollis, New York

                      (v)     381 Rockaway Avenue, Brooklyn, New York

                      (vi)    3250 Westchester Avenue, Bronx, New York

                      (vii)   37-03 92nd Street, Jackson Heights, New York

                      (viii) 647 Bryant Avenue, Bronx, New York

                      (ix)    1786 Flatbush Avenue, Brooklyn, New York

                      (x)     2488 Grand Concourse, Bronx, New York

                      (xi)    14821 Jamaica Avenue, Jamaica, New York

                      (xii)   1 Fulton Avenue, Hempstead, New York

                      (xiii) 513 Church Avenue, Brooklyn, New York

                      (xiv)   395D Pearsall Avenue, Cedarhurst, New York

                      (xv)    1122 Coney Island Avenue, Brooklyn, New York

                      (xvi)   1568 Ralph Avenue, Brooklyn, New York


                                                                                              15
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 16 of 96 PageID #: 16




                      (xvii) 1735 Pitkin Avenue, Brooklyn, New York

                      (xviii) 9016 Sutphin Boulevard, Jamaica, New York

                      (xix)    9208 Jamaica Avenue, Jamaica, New York

                      (xx)     97-01 101st Avenue, Queens, New York.

       64.    Amit Khaneja Neurology billed for services purportedly provided to Insureds at,

among others, the following No-Fault Clinics:

                      (i)      1314 Coney Island Avenue, Brooklyn, New York

                      (ii)     108-25 Merrick Avenue, Jamaica, New York

                      (iii)    11 E Hawthorne Avenue, Valley Stream, New York

                      (iv)     14 North Main Street, Spring Valley, New York

                      (v)      146 Empire Boulevard, Brooklyn, New York

                      (vi)     1655 Richmond Avenue, Staten Island, New York

                      (vii)    1975 Linden Boulevard, Elmont, New York

                      (viii)   2488 Grand Concourse, Bronx, New York

                      (ix)     3027 Avenue V, Brooklyn, New York

                      (x)      3041 Avenue U, Brooklyn, New York

                      (xi)     315 Madison Avenue, New York, New York

                      (xii)    3322 East 149th Street, Bronx, New York

                      (xiii)   37-03 92nd Street, Jackson Heights, New York

                      (xiv)    4226A 3rd Avenue, Bronx, New York

                      (xv)     4250 White Plain Road, Bronx, New York

                      (xvi)    430 West Merrick Road, Valley Stream, New York

                      (xvii) 513 Church Avenue, Brooklyn, New York


                                                                                          16
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 17 of 96 PageID #: 17




                      (xviii) 5414 Avenue N, Brooklyn, New York

                      (xix)   611 East 76th Street, Brooklyn, New York

                      (xx)    647 Bryant Avenue, Bronx, New York

                      (xxi)   665 Pelham Avenue, Bronx, New York

                      (xxii) 7945 Metropolitan Avenue, Middle Village, New York.

       65.    Hillside billed for services purportedly provided to Insureds at, among others, the

following No-Fault Clinics:

                      (i)     2598 3rd Avenue, Bronx, New York

                      (ii)    409 Rockaway Avenue, Brooklyn, New York

                      (iii)   1975 Linden Boulevard, Elmont, New York

                      (iv)    430 West Merrick Road, Valley Stream, New York

                      (v)     647 Bryant Avenue, Bronx, New York

                      (vi)    2184 Flatbush Avenue, Brooklyn, New York

                      (vii)   3910 Church Avenue, Brooklyn, New York

                      (viii) 176 Wilson Avenue, Brooklyn, New York

                      (ix)    204-12 Hillside Avenue, Hollis, New York

                      (x)     146 Empire Boulevard, Brooklyn, New York

                      (xi)    788 Southern Boulevard, Bronx, New York

                      (xii)   89-25 130th Street, Richmond Hill, New York

                      (xiii) 1120 Morris Park Avenue, Bronx, New York

                      (xiv)   552 East 180th Street, Bronx, New York

                      (xv)    632 Utica Avenue, Brooklyn, New York

                      (xvi)   1767 Southern Boulevard, Bronx, New York


                                                                                              17
Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 18 of 96 PageID #: 18




                (xvii) 599-601 Southern Boulevard, Bronx, New York

                (xviii) 2 Lincoln Avenue, Suite 302, Rockville Centre, New York

                (xix)   175 Fulton Avenue, Hempstead, New York

                (xx)    717 Southern Boulevard, Bronx, New York

                (xxi)   7945 Metropolitan Avenue, Middle Village, New York

                (xxii) 1100 Pelham Parkway, Bronx, New York

                (xxiii) 10510 Flatlands, Brooklyn, New York

                (xxiv) 2488 Grand Concourse, Bronx, New York

                (xxv) 37-03 92nd Street, Jackson Heights, New York

                (xxvi) 2088 Flatbush Avenue, Brooklyn, New York

                (xxvii) 148-21 Jamaica Avenue, Jamaica, New York

                (xxviii)180-09 Jamaica Avenue, Jamaica, New York

                (xxix) 4250 White Plains Road, Bronx, New York

                (xxx) 1849 Utica Avenue, Brooklyn, New York

                (xxxi) 318 Seguine Avenue, Staten Island, New York

                (xxxii) 3322 East 149th Street, Bronx, New York

                (xxxiii)11 E Hawthorne Avenue, Valley Stream, New York

                (xxxiv)513 Church Avenue, Brooklyn, New York

                (xxxv) 3250 Westchester Avenue, Bronx, New York

                (xxxvi)1735 Pitkin Avenue, Brooklyn, New York

                 (xxxvii)     1655 Richmond Avenue, Staten Island, New York

                 (xxxviii)    2683 Flatbush Avenue, Brooklyn, New York

                (xxxix) 3626 Bailey Avenue, Bronx, New York


                                                                                  18
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 19 of 96 PageID #: 19




                      (xl)    4226A 3rd Avenue, Bronx, New York

       66.     The Provider Defendants operated at many of the same No-Fault Clinics at different

times so the Defendants could disguise the volume of billing for the Fraudulent Services submitted

to GEICO through the Provider Defendants from each clinic.

       67.     For example, the Provider Defendants all billed GEICO for Fraudulent Services

rendered at (i) 7945 Metropolitan Avenue, Middle Village, New York, (ii) 37-03 92nd Street,

Jackson Heights, New York, and (iii) 647 Bryant Avenue, Bronx, New York.

       68.     Additionally, Lifeline, Amit Khaneja Neurology, and Hillside all billed GEICO for

Fraudulent Services rendered at: (i) 430 West Merrick Road, Valley Stream, New York, (ii) 2488

Grand Concourse, Bronx, New York, and (iii) 513 Church Avenue, Brooklyn, New York.

       69.     Hillside and Amit Khaneja Neurology both billed GEICO for Fraudulent Services

rendered at: (i) 1975 Linden Boulevard, Elmont, New York, (ii) 146 Empire Boulevard, Brooklyn,

New York, (iii) 1655 Richmond Avenue, Staten Island, New York, (iv) 4226A 3rd Avenue, Bronx,

New York, and (v) 11E Hawthorne Avenue, Valley Stream, New York.

       70.     Furthermore, Hillside and Lifeline both billed GEICO for Fraudulent Services

rendered at: (i) 148-21 Jamaica Avenue, Jamaica, New York, (ii) 1735 Pitkin Avenue, Brooklyn,

New York, and (iii) 3250 Westchester Avenue, Bronx, New York.

       71.     The Owner Defendants (as well as Dr. Duhamel) had no genuine doctor-patient

relationship with the Insureds that visited the No-Fault Clinics, as the patients had no scheduled

appointments with the owners of the Provider Defendants or the Provider Defendants themselves

       72.     The Insureds that were subjected to services by the Provider Defendants, to the extent

any actual services were provided, were simply directed by the No-Fault Clinics to subject




                                                                                                  19
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 20 of 96 PageID #: 20




themselves to treatment by whatever doctor or other healthcare professional was working at the No-

Fault Clinic that day, regardless of whether there was any legitimate need for healthcare services.

                B. Illegal Kickback and Referral Relationships

          73.      In addition to the Provider Defendants, the No-Fault Clinics house a “revolving door”

of medical professional corporations, chiropractic professional corporations, acupuncture

professional corporations, physical therapy professional corporations and/or a multitude of other

purported healthcare providers, all geared towards exploiting the New York No-Fault insurance

system.

          74.      In fact, GEICO received billing from many of the No-Fault Clinics from an ever-

changing number of fraudulent healthcare providers, starting and stopping operations without any

purchase or sale of a “practice”; without any legitimate transfer of patient care from one professional

to another; and without any legitimate reason for the change in provider name beyond circumventing

insurance company investigations and continuing the fraudulent exploitation of New York’s No-

Fault insurance system.

          75.      For example, GEICO has received billing for purported healthcare services rendered

by a “revolving door” of more than 100 purportedly different healthcare providers at each of the No-

Fault Clinics located at 3910 Church Avenue, Brooklyn (the “3910 Church Ave Clinic”); 717

Southern Boulevard, Bronx; 632 Utica Avenue, Brooklyn; 1 Fulton Avenue, Hempstead; and 2488

Grand Concourse, Bronx.

          76.      Similarly, GEICO has received billing for purported healthcare services rendered at

the No-Fault Clinic located at 205-16 Jamaica Avenue, Jamaica from a “revolving door” of more

than 80 purportedly different healthcare providers.




                                                                                                     20
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 21 of 96 PageID #: 21




        77.    GEICO has received billing for purported healthcare services rendered by a

“revolving door” of approximately 75 purportedly different healthcare providers at the each of the

No-Fault Clinics located at 1120 Morris Park Avenue, Bronx; 513 Church Avenue, Brooklyn; and

665 Pelham Parkway, Bronx.

        78.    GEICO has received billing for purported healthcare services rendered by a

“revolving door” of approximately 60 purportedly different healthcare providers at each of the No-

Fault Clinics located at 1568 Ralph Avenue, Brooklyn; 764 Elmont Road, Elmont; and 430 West

Merrick Boulevard, Valley Stream.

        79.    GEICO has received billing for purported healthcare services rendered by a

“revolving door” of at least 50 purportedly different healthcare providers at each of the No-Fault

Clinics located at 647 Bryant Avenue, Bronx and 611 East 76th Street, Brooklyn.

        80.    Unlicensed laypersons, rather than the healthcare professionals working in the No-

Fault Clinics, cultivated and controlled the patient base at the No-Fault Clinics and implemented

fraudulent treatment and billing protocols used to maximize profits without regard to actual patient

care.

        81.    For example, many of the medical providers at the 3910 Church Ave Clinic were

named as defendants in a federal RICO action where GEICO credibly alleged that the location was

owned and controlled by laypersons and the medical providers performed medically unnecessary

services based on the improper financial (and other) relationships among the defendants and

laypersons. See Government Employees Insurance Co., et al., v. East Flatbush Medical, P.C., et

al., 20-CV-1695 (MKB)(PK).

        82.    In fact, in East Flatbush, a physician who worked at the 3910 Church Ave Clinic

stated under oath that he ended his involvement with this clinic because of, among other things, (i)


                                                                                                 21
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 22 of 96 PageID #: 22




his concern about the manner in which patients were brought to the clinic; (ii) the manner in which

the clinic was operated; (iii) the use of his signature stamp without his consent; and (iv) the

submission of billing for services through his personal tax identification number without his consent.

        83.     As a further example, a physician who worked at multiple No-Fault Clinics,

including the 180-09 Jamaica Avenue, Jamaica Clinic, stated under oath that: (i) as a condition of

employment she was required to prescribe topical pain creams to no-fault patients on a protocol

basis; (ii) the front desk personnel at the clinics became upset if she did not issue prescriptions or

refer patients for physical therapy, or if she wanted to discharge a patient from care; and (iii) certain

prescriptions that were purportedly authorized by her and submitted to GEICO were done without

her knowledge or authorization.

        84.     Furthermore, certain of the other providers who operated from the No-Fault Clinics

and directed patients to the Provider Defendants have a history of professional misconduct that

limited their opportunity to find employment at legitimate medical offices or to develop their own

legitimate practices, leaving them to work for unlicensed laypersons at the No-Fault Clinics with

their fraudulent treatment and billing protocols.

        85.     For example, Stanley Kim, D.O. (“Dr. Kim”) purportedly treated automobile

accident victims through Metro Pain and referred Insureds to the Provider Defendants to receive

the Fraudulent Services.

        86.     In April 2016, Dr. Kim pled guilty to at least one count of Insurance Fraud in the 3rd

Degree in connection with his submission of fraudulent claims to six different insurance companies

for medical services he never provided.




                                                                                                      22
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 23 of 96 PageID #: 23




       87.     Similarly, Kristappa Sangavaram, M.D. (“Dr. Sangavaram”) purportedly treated

automobile accident victims through Tremont Medical and referred Insureds to the Provider

Defendants to receive the Fraudulent Services.

       88.     In April 2007, the New Jersey State Board suspended Dr. Sangavaram’s license to

practice medicine based on allegations that Dr. Sangavaram charged excessive fees under

fraudulent circumstances, engaged in gross negligence, and violated New Jersey self-referral laws.

In July 2014, the New Jersey State Board ordered, among other things, that Dr. Sangavaram pay

for ongoing monitoring of his medical practice for the life of his medical license.

       89.     Michael Alleyne, M.D. (“Dr. Alleyne”) purportedly treated automobile accident

victims through Metro Pain and referred Insureds to the Provider Defendants to receive the

Fraudulent Services.

       90.     In 1991, Dr. Alleyne admitted guilt in response to a series of charges file by the

New York State Department of Health, Office of Professional Medical Conduct which resulted in

seven-year license revocation that was converted to probation.

       91.     Joseph A. Raia MD, P.C. (the “Raia P.C.”) is a professional corporation allegedly

owned by Dr. Raia, which was a source of referrals of Insureds to the Provider Defendants who

received the Fraudulent Services.

       92.     In 2014, Dr. Raia was charged by the Office of Inspector General (“OIG”) with

submitting false and fraudulent claims to Medicare for services that he never provided. As a result

of those charges Dr. Raia was excluded from participating in all federal healthcare programs for

fifteen years and was required to pay $1.5 million in penalties.




                                                                                                23
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 24 of 96 PageID #: 24




       93.     S. Ramachandran Nair, M.D. (“Dr. Ramachandran”) purportedly treated automobile

accident victims through S. Ramachandran Nair, M.D. P.C. (the “Nair M.D. P.C.”) and referred

patients to the Provider Defendants to receive the Fraudulent Services.

       94.      In April 2003, Dr. Ramachandran pled guilty to, among other things, submitting a

Medicaid claim that contained false information and false services and he was excluded from

participating in Medicare and all other federally funded health care programs for a period of five

years. Thereafter, in September 2006, Dr. Ramachandran was placed on probation by the New

York State Board after being charged with two counts of professional misconduct for his failure

to maintain accurate medical records.

       95.     Elliot Strauss, D.C. (“Dr. Strauss”) is a chiropractor who purportedly referred

patients to the Provider Defendants for the Fraudulent Services.

       96.     Strauss’ license to practice chiropractic in New York has been inactive since April

2019. Nevertheless, he purportedly referred patients to the Provider Defendants for the Fraudulent

Services as recently as June 2020.

       97.     The Owner Defendants and the Provider Defendants, like the other providers who

operated from the No-Fault Clinics, did not control the patient base, did not provide legitimate or

necessary healthcare services to the Insureds and were required to subject themselves to the dictates

of unlicensed laypersons at the No-Fault Clinics.

       98.     The Owner Defendants and the Provider Defendants, in order to obtain access to the

No-Fault Clinics’ patient base (i.e., Insureds), entered into illegal financial arrangements with

unlicensed persons, including John Doe Defendants “1”-“10”, who “brokered” or “controlled”

patients that were treated, or who purported to be treated, at the Clinics. These were “pay-to-play”




                                                                                                  24
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 25 of 96 PageID #: 25




arrangements made in order to steer Insureds to the Provider Defendants for medically unnecessary

services at the No-Fault Clinics.

       99.     The No-Fault Clinics had no legitimate reason to refer Insureds to the Provider

Defendants since the Provider Defendants provided no legitimate or necessary healthcare services

to the Insureds.

       100.    The financial arrangements that the Owner Defendants and the Provider Defendants

entered into included the payment of fees ostensibly to “rent” space or personnel from the No-Fault

Clinics or fees for ostensibly legitimate services such as marketing, advertising, consulting, billing,

and collection services. However, these were “pay-to-play” arrangements that amounted to kickback

payments for having Insureds referred to one or more of the Provider Defendants for the medically

unnecessary Fraudulent Services.

       101.    In exchange for the kickbacks, when an Insured visited one of the No-Fault Clinics,

he or she was automatically referred to the various healthcare providers operating from the clinic,

including the Provider Defendants.

       102.    The amount of the kickbacks paid by Defendants generally was based on the volume

of Insureds that were steered to the Provider Defendants for the medically unnecessary Fraudulent

Services.

       103.    The unlawful kickback and referral arrangements were essential to the success of

Defendants’ fraudulent scheme. Defendants derived significant financial benefit from the

relationships because without access to the Insureds, Defendants would not have the ability to

execute the fraudulent treatment and billing protocol and bill GEICO and other insurers huge sums

for the Fraudulent Services.




                                                                                                    25
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 26 of 96 PageID #: 26




        104.      The Defendants at all times knew that the kickbacks and referral arrangements were

illegal and, therefore, took affirmative steps to conceal the existence of the fraudulent referral

scheme.

        105.      The Defendants engaged in the fraudulent scheme knowing that: (i) the Fraudulent

Services were not medically necessary and were provided – to the extent that they were provided

at all – pursuant to pre-determined fraudulent protocols designed solely to financially enrich

Defendants, rather than to treat or otherwise benefit the Insureds; (ii) the Fraudulent Services were

provided pursuant to a fraudulent scheme involving illegal referral and kickback relationships; (iii)

the Fraudulent Services provided by Lifeline and Hillside were provided by independent

contractors rather than by employees, and therefore were unreimburseable; and (iv) the alleged

owners of Lifeline and Hillside have never practiced medicine through the professional

corporations as is required by New York law.

            C. The Defendants’ Fraudulent Treatment and Billing Protocols

        106.      As part of this fraudulent scheme the Provider Defendants purported to provide the

Fraudulent Services to virtually all Insureds without regard for the nature of the accident or the

Insureds’ individual symptoms, presentation, or actual medical needs.

        107.      No legitimate healthcare provider would permit the fraudulent treatment and billing

protocol described below to proceed under his or her auspices.

        108.      Defendants permitted the fraudulent treatment and billing protocol described below

to proceed because Defendants sought to profit from the fraudulent billing submitted to GEICO and

other insurers.

        109.      As part of the predetermined protocol, various other providers operating at the No-

Fault Clinics (the “Referring Providers”) produced generic, preprinted, and boilerplate


                                                                                                  26
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 27 of 96 PageID #: 27




examination reports designed to justify continued, voluminous, and excessive healthcare services

that the providers at the No-Fault Clinics purported to render to Insureds. These healthcare

services included medically unnecessary VNG and TDT.

       110.    Notwithstanding the creation of the examination reports, the Referring Providers

referred patients to the Provider Defendants for VNG and TDT pursuant to predetermined

protocols designed to exploit Insureds for financial gain, without regard to their genuine needs.

       111.    To the extent any examination was actually performed, and in keeping with the fact

that the Fraudulent Services were provided pursuant to a predetermined fraudulent treatment

protocol, the Referring Providers often failed to document whether the patients they referred for

the Fraudulent Services were exhibiting any of the conditions that would necessitate performance

of the Fraudulent Services.

       112.    For example, as part of their examinations, the Referring Providers frequently did

not screen for dizziness, vertigo, gait disturbances, or other relevant symptoms prior to referring

the Insureds to the Provider Defendants for the Fraudulent Services.

       113.    Additionally, the Referring Providers virtually never documented in their

examination reports that a patient was being referred to one of the Provider Defendants to receive

the Fraudulent Services.

       114.    The Referring Providers virtually never documented that they informed the patients

of the proper way to prepare for VNG, e.g. abstaining from medication, stimulants, and food.

Failure to properly prepare for VNG renders any results generated therefrom unreliable.

       115.    The Referring Providers also continuously failed to document in their follow-up

examinations whether patients actually underwent VNG and/or TDT with the Provider Defendants

or the results of the VNG and TDT performed by the Provider Defendants.


                                                                                                27
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 28 of 96 PageID #: 28




        116.    Indeed, in keeping with the fact that the Fraudulent Services were performed

pursuant to a predetermined fraudulent treatment protocol designed to maximize billing to GEICO

without regard for the needs of the patients, the results of the Fraudulent Services were virtually

never incorporated into the patients’ treatment plans, even under the limited circumstances in

which the testing returned positive results or the Provider Defendants recommended the patient

undergo additional treatment.

        117.    In further keeping with the fact that the Fraudulent Services were medically

unnecessary and administered pursuant to a predetermined fraudulent treatment protocol, when

the Fraudulent Services returned inconclusive results the Insureds virtually never underwent

additional testing in an attempt to generate conclusive results.

        118.    In further keeping with the fact that the Fraudulent Services were performed

pursuant to a predetermined treatment protocol without regard for medical necessity, at times the

Provider Defendants performed the Fraudulent Services on Insureds pursuant to referrals from

medical providers who never examined the Insureds prior to referring them for the Fraudulent

Services.

        119.    Additionally, to the extent the Referring Providers performed an examination prior

to generating a written referral for the Fraudulent Services, the referrals were rarely, if ever, issued

on the date the Insured underwent such examination. Rather, the referrals were issued on the date

the Fraudulent Services were performed, regardless of whether the Insured underwent a medical

examination with the Referring Provider on that date.

        120.    Moreover, the referrals for the Fraudulent Services, were often generated by

chiropractors. In a legitimate clinical setting, referrals for TDT and/or VNG are generated by

neurologists or ear, nose, and throat (“ENT”) doctors.


                                                                                                     28
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 29 of 96 PageID #: 29




       121.    In further keeping with the fact that the Fraudulent Services were performed

pursuant to a predetermined fraudulent treatment protocol, Amit Khaneja Neurology and Hillside

used the same template neurological referral prescription form (the “Neurological Referral Form”).

The Neurological Referral Form was nothing more than a template list of services that the

Referring Providers could check off to identify the services for which the Insured was being

referred.

       122.    At times, the Neurological Referral Forms submitted by Hillside in support of their

billing were incomplete. Specifically, at times the referrals from Hillside were unsigned, undated,

or did not identify the type of neurological testing for which the Insured was being referred.

Nonetheless the Insured received the Fraudulent Services. Attached as Exhibit “5” are examples

of incomplete Neurological Referral Forms submitted by Hillside in support of their billing.

       123.    Furthermore, and in keeping with the fact that the Defendants paid kickbacks to

access the patients at the No-Fault Clinics and administered the Fraudulent Services pursuant to

predetermined treatment protocols, at times multiple Provider Defendants administered the

Fraudulent Services to the same Insured. For example:

               (i)     On July 25, 2020, Insured LA was purportedly involved in a motor vehicle
                       accident. On September 1, 2020, LA underwent TDT and VNG with
                       Lifeline. On December 18, 2020, LA underwent an additional round of
                       VNG with Hillside.

               (ii)    On August 26, 2020, Insured FC was purportedly involved in a motor
                       vehicle accident. On October 8, 2020, FC underwent VNG and TDT with
                       Lifeline. On December 18, 2020, FC underwent an additional round of
                       VNG and TDT with Hillside.

               (iii)   On October 24, 2020, Insured DF was purportedly involved in a motor
                       vehicle accident. On November 24, 2020, DF underwent TDT with Lifeline.
                       On December 28, 2020, DF underwent VNG and an additional round of
                       TDT with Hillside.

               (iv)    On December 2, 2019, Insured DDLS was purportedly involved in a motor
                       vehicle accident. On March 10, 2020, DDLS underwent TDT and VNG
                                                                                                29
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 30 of 96 PageID #: 30




                        with the Fraudulent Macias Practice. On October 27, 2020, DDLS
                        underwent additional rounds of TDT and VNG with Hillside.

                (v)     On November 7, 2019, Insured JB was purportedly involved in a motor
                        vehicle accident. On February 17, 2020, JB underwent TDT and VNG with
                        the Fraudulent Macias Practice. One week later on February 24, 2020, JB
                        underwent additional rounds of both TDT and VNG with Amit Khaneja
                        Neurology.

                (vi)    On December 10, 2019, Insured LG was purportedly involved in a motor
                        vehicle accident. On March 24, 2020, LG underwent TDT and VNG with
                        Amit Khaneja Neurology. Three weeks later on April 14, 2020, LG
                        underwent additional rounds of both TDT and VNG with the Fraudulent
                        Macias Practice.

                (vii)   On January 14, 2020, Insured JA was purportedly involved in a motor
                        vehicle accident. On January 28, 2020, JA underwent TDT and VNG with
                        the Fraudulent Macias Practice. On May 18, 2020, JA underwent additional
                        rounds of both TDT and VNG with Amit Khaneja Neurology.

                (viii) On February 10, 2020, Insured LC was purportedly involved in a motor
                       vehicle accident. On February 24, 2020, LC underwent TDT and VNG with
                       the Fraudulent Macias Practice. One week later, on March 2, 2020, LC
                       underwent additional rounds of both TDT and VNG with Amit Khaneja
                       Neurology.

                (ix)    On October 24, 2020, Insured JF was purportedly involved in a motor
                        vehicle accident. Thereafter, on November 11, 2020, JF underwent TDT
                        and VNG with Lifeline. On December 16, 2020 JF underwent additional
                        rounds of TDT and VNG with Hillside.

         i.     The Fraudulent Videonystagmography Tests

         124.   The Defendants purported to subject many Insureds to medically unnecessary VNG

tests.

         125.   The charges for the VNG tests were fraudulent in that the VNG tests were medically

unnecessary and were performed – to the extent that they were performed at all – pursuant to the

kickbacks the Defendants paid that allowed the Defendants access to the No-Fault Clinics’

patients.




                                                                                               30
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 31 of 96 PageID #: 31




       126.      The Fraudulent Macias Practice, Amit Khaneja Neurology, and Hillside billed the

VNG to GEICO under CPT codes 92537, 92540, 92546, 92547, and 92548 generally resulting in

charges of $628.21 to $666.34 for each VNG test they purported to provide.

       127.      Similarly, Lifeline billed the VNG tests to GEICO under CPT codes 92533, 92540,

92546, and 92548 generally resulting in charges of at least $381.52 for each VNG test it purported

to provide.

              (1) Legitimate Uses for VNG Tests

       128.      VNG tests consist of tests that can be used to determine the cause of a patient’s

vertigo or balance disorder in cases where there are no readily recognizable contributing factors to

the patient’s condition.

       129.      In other words, VNG tests are not used to confirm the existence of dizziness or a

balance disorder, but rather to identify the origin of the condition in the relatively rare cases where

it cannot be determined through an ENT or neurological medical examination. Generally, VNG

tests are employed to determine the source of the generation of vertigo, i.e., the inner ear or brain.

       130.      VNG tests record involuntary eye movements, called nystagmus, using video

imaging technology. The nystagmus is recorded and analyzed using sophisticated video goggles

which are equipped with infrared video cameras. The patient wears these goggles while being

subjected to various stimuli, which duplicates the extraocular movement portion of the physical

examination.

       131.      There are four main components to VNG testing: (i) the saccade test, which

evaluates rapid eye movements between fixation points; (ii) the tracking test, which evaluates

movement of the eyes as they pursue a visual target; (iii) the positional test, which measures eye

movements associated with positions of the head; and (iv) the caloric test, which measures


                                                                                                    31
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 32 of 96 PageID #: 32




responses to warm or cold water or air circulated through the ear canal. The cameras record the

eye movements and display them on a video/computer screen. This allows the physician to see

how the eyes move, which helps the physician assess the patient’s balance, which in turn helps the

physician assess the source of vertigo.

       132.    To properly administer a VNG test, the patient must be prepared appropriately. This

preparation typically requires 72 hours of abstention from medication (with the exception of heart,

high blood pressure and anticonvulsant medications); 24 hours of abstention from stimulants such

as caffeine, as well as alcohol; and three hours of food abstention. In addition, patients must be

provided with a pre-test history and examination, to determine – among other things – the nature

of the problematic symptoms and the patient’s eye movements.

       133.    VNG tests should not be used as a first-line diagnostic procedure when a patient

reports dizziness as the result of automobile accident trauma. A legitimate diagnostic process for

a patient reporting dizziness following an automobile accident should begin with a physical

examination, including an ENT and neurological examination, followed by conservative care. If

the patient does not respond to conservative care, an MRI of the brain may be ordered. If a patient

does not respond to conservative care, and the brain MRI is negative, the patient may be evaluated

by an ENT or neurologist to determine if VNG is warranted. Virtually none of the Insureds were

referred to the Provider Defendants by an ENT or a neurologist, many did not undergo conservative

care prior to undergoing VNG testing with the Provider Defendants, and virtually none received a

brain MRI prior to undergoing the VNG testing with the Provider Defendants.

           (2) The Defendants’ Fraudulent VNG Test Charges

       134.    The Provider Defendants did not perform independent evaluations on Insureds to

determine if the VNG testing was medically necessary.


                                                                                                32
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 33 of 96 PageID #: 33




       135.    Instead, the Provider Defendants performed the VNG testing pursuant to referrals

issued by the Referring Providers as part of a pre-determined protocol.

       136.    To the extent the Referring Providers conducted medical examinations that

assessed the Insureds’ neurological symptoms, virtually none of the Insureds who received VNG

testing from the Provider Defendants reported experiencing dizziness, imbalance, or vertigo in the

examination reports that preceded the VNG testing.

       137.    In even more egregious cases, the diagnoses and test results documented in the

Referring Providers’ examination reports directly contradicted the need for the VNG tests,

nevertheless the Defendants subjected the Insureds to multiple rounds of testing. For example:

               (i)     On December 3, 2019, Insured KC was purportedly involved in a motor
                       vehicle accident. On January 6, 2020, KC sought treatment with Metro Pain
                       at a No-Fault Clinic located at 3041 Avenue U, Brooklyn, New York (the
                       “Avenue U Clinic”) and underwent a medical examination with Osewa
                       Olatokunbo, N.P. (“Olatokunbo”). At that examination KC reported no
                       vertigo, tinnitus, or balance problems and KC’s gait was observed to be
                       normal. Nevertheless, on January 8, 2020, KC underwent VNG with
                       Lifeline at the Avenue U Clinic pursuant to a referral from William Elton,
                       M.D. (“Dr. Elton”) of Metro Pain.

               (ii)    On September 20, 2020, Insured AJ was purportedly involved in a motor
                       vehicle accident. On September 24, 2020, AJ sought treatment with the Raia
                       P.C. at a No-Fault Clinic located at 92-08 Jamaica Avenue, Woodhaven,
                       New York (the “92-08 Jamaica Avenue Clinic”) with Olga Gibbons, M.D.
                       (“Dr. Gibbons”). At that examination AJ reported no dizziness, vertigo, or
                       tinnitus and he displayed no nystagmus. The Romberg Test performed on
                       AJ, which measures a patient’s ability to balance with his or her eyes closed,
                       was negative, and no gait deviation was noted. Nevertheless, on November
                       10, 2020 AJ underwent VNG with Lifeline at the 92-08 Jamaica Avenue
                       Clinic pursuant to a referral from Joseph Raia, M.D. (“Dr. Raia”).

               (iii)   On October 17, 2020 an Insured named MEN was purportedly involved in
                       a motor vehicle accident. On October 22, 2020 MEN sought treatment with
                       the Raia P.C. at the 92-08 Jamaica Avenue Clinic with Eric Kenworthy,
                       M.D. (“Dr. Kenworthy”). At that examination MEN reported no dizziness,
                       vertigo, or tinnitus and she displayed no nystagmus. The Romberg test
                       performed on MEN was negative. Nevertheless, on December 8, 2020 MEN
                       underwent VNG with Lifeline at the 92-08 Jamaica Avenue Clinic pursuant
                       to a referral from Dr. Raia.
                                                                                                  33
Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 34 of 96 PageID #: 34




          (iv)    On December 28, 2019, Insured DM was purportedly involved in a motor
                  vehicle accident. On December 31, 2019, DM sought treatment with Marina
                  Gadaborshev, D.C. (“Dr. Gadaborshev”) at a No-Fault Clinic located at
                  5414 Avenue N, Brooklyn, New York (the “Avenue N Clinic”). That
                  examination did not include an inquiry into whether DM was experiencing
                  any dizziness, vertigo, or tinnitus, no observations were made as to DM’s
                  gait, and no neurological examination was completed. On December 31,
                  2019, DM also sought treatment with the Raia P.C. at the Avenue N Clinic
                  with Dr. Raia. At that examination DM reported no dizziness, vertigo, or
                  tinnitus and he displayed no nystagmus. The Romberg Test performed on
                  DM was negative. Nevertheless, on February 3, 2020, DM underwent VNG
                  with the Fraudulent Macias Practice.

          (v)     On December 6, 2019, Insured KW was purportedly involved in a motor
                  vehicle accident. On December 10, 2019, KW sought treatment with the
                  Raia P.C. at the Avenue N Clinic with Dr. Raia. At that examination KW
                  reported no dizziness, vertigo, or tinnitus. KW exhibited no gait deviation
                  or nystagmus. The Romberg Test performed on KW was negative. On
                  December 11, 2019, KW sought treatment with Dr. Gadaborshev at the
                  Avenue N Clinic. That examination did not include an inquiry into whether
                  KW was experiencing any dizziness, vertigo, or tinnitus, no observations
                  were made as to KW’s gait, and no neurological examination was
                  completed. Nevertheless, on January 14, 2020, KW underwent VNG with
                  the Fraudulent Macias Practice.

          (vi)    On December 13, 2019, Insured BG was purportedly involved in a motor
                  vehicle accident. On December 16, 2019, BG sought treatment with
                  Glenridge Chiropractic P.C. (“Glenridge Chiro”) at a No-Fault Clinic
                  located at 1975 Linden Boulevard, Elmont, New York (the “Linden
                  Boulevard Clinic”) with James Noberini, D.C. (“Dr. Noberini”). At that
                  examination BG reported no dizziness, vertigo, or tinnitus. On December
                  17, 2019, BG sought treatment with Metro Pain at the Linden Boulevard
                  Clinic with Dr. Kim. At that examination BG reported no dizziness, vertigo,
                  or tinnitus and his gait was observed to be intact. On December 30, 2019
                  and January 20, 2019, BG underwent follow up examinations at Glenridge
                  Chiro at the Linden Boulevard Clinic with Dr. Noberini which did not
                  include an inquiry into whether BG was experiencing any dizziness, vertigo,
                  or tinnitus. Nevertheless, on January 20, 2020 GB underwent VNG with the
                  Fraudulent Macias Practice.

          (vii)   On January 12, 2020, Insured AD was purportedly involved in a motor
                  vehicle accident. On January 15, 2020, AD sought treatment with
                  Glendridge Chiro at the Linden Boulevard Clinic with Dr. Noberini. At that
                  examination AD reported no dizziness, vertigo, or tinnitus. On January 16,
                  2020, AD sought treatment with Metro Pain at the Linden Boulevard Clinic
                  with John Greco, M.D. (“Dr. Greco”) at which AD reported no dizziness,

                                                                                          34
Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 35 of 96 PageID #: 35




                 vertigo, or tinnitus and AD’s gait was observed to be intact. On February
                 11, 2020 AD underwent a follow up examination at Glenridge Chiro at the
                 Linden Boulevard Clinic with Dr. Noberini which did not include an inquiry
                 into whether AD was experiencing any dizziness, vertigo, or tinnitus. On
                 February 18, 2020, AD underwent a follow up examination with Metro Pain
                 at the Linden Boulevard Clinic with Dr. Kim at which no inquiry was made
                 into whether AD was experiencing dizziness, vertigo, tinnitus, or difficulty
                 balancing. Nevertheless, on February 25, 2020, AD underwent VNG with
                 the Fraudulent Macias Practice.

          (viii) On April 7, 2020, Insured MT was purportedly involved in a motor vehicle
                 accident. On April 8, 2020, MT sought treatment with Bronx County
                 Medical Care, P.C. (“Bronx County Medical”) at a No-Fault Clinic located
                 at 4014A Boston Road, Bronx, New York (the “Boston Road Clinic”) with
                 Jean Pierre Barakat, M.D. (“Dr. Barakat”). At that examination MT
                 reported no dizziness, vertigo, or tinnitus and his gait was observed to be
                 normal. On April 9, 2020, MT sought treatment with Corona Family Chiro
                 at the Boston Road Clinic with Leonid Simakovsky, D.C. (“Dr.
                 Simakovsky”). At that examination MT reported no dizziness, vertigo, or
                 tinnitus. Nevertheless, on April 28, 2020, MT underwent VNG with the
                 Fraudulent Macias Practice.

          (ix)   On February 16, 2020, Insured CG was purportedly involved in a motor
                 vehicle accident. On February 24, 2020, CG sought treatment with Syed
                 Asim Maqsood Medical, P.C. (“Syed Medical”) at a No-Fault Clinic located
                 at 33-10 101st Street, Queens, New York (the “101st Street Clinic”) with
                 Syed Asim Maqsood, M.D. (“Dr. Maqsood”). At that examination CG
                 reported no dizziness and his gait was observed to be normal. Nevertheless,
                 on February 24, 2020, CG underwent VNG with the Fraudulent Macias
                 Practice.

          (x)    On June 5, 2019, Insured RP was purportedly involved in a motor vehicle
                 accident. On June 7, 2019, RP sought treatment with the Center for
                 Neurorestorative Medicine, P.C. (“Center for Neurorestorative Medicine”)
                 at a No-Fault Clinic located at 318 Seguine Avenue, Staten Island, New
                 York (the “Seguine Avenue Clinic”) with Jordan Fersel, M.D. (“Dr.
                 Fersel”). At that examination RP reported no dizziness, vertigo, or tinnitus.
                 He displayed no nystagmus or ataxia, the Romberg Test performed on RP
                 was negative, and no gait deviation was noted. Nevertheless, on June 26,
                 2020, RP underwent VNG with the Fraudulent Macias Practice.

          (xi)   On June 2, 2020, Insured PB was purportedly involved in a motor vehicle
                 accident. On June 4, 2020, PB sought treatment with Pak Hong Sik M.D.
                 Medical Care, P.C. (the “Pak Hong Sik P.C.”) at a No-Fault Clinic located
                 at 611 East 76th Street, Brooklyn, New York (the “76th Street Clinic”) with
                 Dr. Pak. At that examination PB reported no dizziness, vertigo, or tinnitus
                 and his gait was normal. Nevertheless, on July 1, 2020, PB underwent VNG
                                                                                           35
Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 36 of 96 PageID #: 36




                  at Amit Khaneja Neurology at the 76th Street Clinic pursuant to a
                  Neurological Referral Form from Dr. Pak dated July 1, 2020.

          (xii)   On May 12, 2020, Insured SK was purportedly involved in a motor vehicle
                  accident. On May 20, 2020, SK sought treatment at the Nair M.D. P.C. at a
                  No-Fault Clinic located at 1655 Richmond Avenue, Staten Island, New
                  York (the “Richmond Avenue Clinic”) with Dr. Ramachandran. At that
                  examination SK reported no dizziness, vertigo, or tinnitus. He displayed no
                  nystagmus, his gait was normal with no ataxia, and his Romberg Test was
                  negative. Nevertheless, on May 25, 2020 SK underwent VNG with Amit
                  Khaneja Neurology at the Richmond Avenue Clinic pursuant to a
                  Neurological Referral Form from Dr. Ramachandran dated May 25, 2020.

          (xiii) On March 5, 2020, Insured AL was purportedly involved in a motor vehicle
                 accident. On March 11, 2020, AL sought treatment with the Nair MD PC at
                 the Richmond Avenue Clinic with Dr. Ramachandran. At that examination
                 AL reported no dizziness, vertigo, or tinnitus. He exhibited no nystagmus
                 and his Romberg Test was negative. Thereafter, on May 12, 2020, AL
                 underwent a follow up examination with the Nair MD PC with Dr.
                 Ramachandran. At that examination AL reported no dizziness.
                 Nevertheless, on May 25, 2020, AL underwent VNG with Amit Khaneja
                 Neurology at the Richmond Avenue Clinic pursuant to a Neurological
                 Referral Form from Dr. Ramachandran dated May 25, 2020.

          (xiv)   On February 19, 2020, Insured BOG was purportedly involved in a motor
                  vehicle accident. On February 26, 2020, BOG sought treatment with the
                  Nair MD PC at the Richmond Avenue Clinic with Dr. Ramachandran. At
                  that examination BOG reported no dizziness, vertigo, or tinnitus. He
                  exhibited no nystagmus, his gait was normal, and his Romberg Test was
                  negative. Nevertheless, on May 25, 2020, BOG underwent VNG with Amit
                  Khaneja Neurology at the Richmond Avenue Clinic pursuant to a
                  Neurological Referral Form from Dr. Ramachandran dated May 25, 2020.

          (xv)    On May 27, 2020, Insured JG was purportedly involved in a motor vehicle
                  accident. On June 22, 2020, JG sought treatment with Golden Healthcare
                  Chiropractic Diagnostic, P.C. (“Golden Healthcare”) at a No-Fault Clinic
                  located at 14 North Main Street, Spring Valley, New York (the “North Main
                  Street Clinic”) with Anthony Manoy, D.C. (“Dr. Manoy”). At that
                  examination JG reported no dizziness, his gait was normal, and his
                  Romberg Test showed “no body sway.” Nevertheless, on July 29, 2020,
                  Jusler Gourdet underwent VNG with Amit Khaneja Neurology at the North
                  Main Street Clinic pursuant to a Neurological Referral Form from Dr.
                  Manoy dated July 29, 2020.

          (xvi)   On October 30, 2020 an Insured named AE was purportedly involved in a
                  motor vehicle accident. On November 5, 2020 AE sought treatment with
                  NY Metro Chiropractic, P.C. (“NY Metro Chiro”) at 175 Fulton Avenue,

                                                                                          36
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 37 of 96 PageID #: 37




                       Hempstead, New York (the “Fulton Avenue Clinic”) with Dr. Whitney. At
                       that examination AE reported no dizziness, vertigo, or tinnitus and the
                       Romberg Test performed on AE was negative. Nevertheless, on December
                       2, 2020 AE underwent VNG at Hillside at the Fulton Avenue Clinic
                       pursuant to a Neurological Referral Form from Dr. Whitney which did not
                       indicate what testing Hillside should perform dated December 2, 2020.

               (xvii) On November 13, 2020 an Insured named MD was purportedly involved in
                      a motor vehicle accident. On November 19, 2020 MD sought treatment with
                      the Pak Hong Sik P.C. at the Linden Boulevard Clinic with Dr. Pak. At that
                      examination he reported no dizziness, vertigo, or tinnitus and her gait was
                      normal. Nevertheless, on November 24, 2020 MD underwent VNG with
                      Hillside at the Linden Boulevard Clinic pursuant to a Neurological Referral
                      Form from Dr. Pak dated November 24, 2020.

       138.    Although virtually none of the Insureds who received VNG displayed symptoms

warranting the testing, the Defendants submitted, or caused to be submitted, hundreds of thousands

of dollars in bills for VNG to GEICO, as part of the Fraudulent Services.

       139.    Moreover, there are a substantial number of variables that can affect whether, how,

and to what extent an individual is injured in an automobile accident. These variables include, but

are not limited to, an individual’s age, height, weight, general physical condition, location within

the vehicle, and the location of the impact.

       140.    It is extremely improbable – to the point of impossibility – that multiple Insureds

involved in the same automobile accident would routinely require VNG testing at or about the

same time.

       141.    Even so, and in keeping with the fact that the VNG testing purportedly performed

by the Provider Defendants was not medically necessary and was performed pursuant to

predetermined protocols to maximize profits, the Provider Defendants each routinely provided

VNG testing to multiple Insureds involved in the same accident at or about the same time.

       142.    The Fraudulent Macias Practice routinely provided VNG testing to multiple

Insureds involved in the same accident at or about the same time as follows:

                                                                                                 37
Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 38 of 96 PageID #: 38




          (i)     On August 1, 2019, two insureds – DC and HM – were involved in the same
                  automobile accident. Thereafter, DC and HM both – incredibly – received
                  VNG testing from the Fraudulent Macias Practice on September 4, 2019.

          (ii)    On July 15, 2019, three insureds – JA, DA, and MA – were involved in the
                  same automobile accident. Thereafter, JA, DA, and MA all – incredibly –
                  received VNG testing from the Fraudulent Macias Practice on August 21,
                  2019.

          (iii)   On November 23, 2019, three insureds - AJ, DR, and SS - were involved in
                  the same automobile accident. Thereafter, AJ, DR, and SS all - incredibly-
                  received VNG testing from the Fraudulent Macias Practice on November
                  26, 2019.

          (iv)    On June 4, 2019, two insureds - SI and WI - were involved in the same
                  automobile accident. Thereafter, SI and WI both - incredibly- received
                  VNG testing from the Fraudulent Macias Practice on August 21, 2019.

          (v)     On May 18, 2019, two insureds - LD and JD - were involved in the same
                  automobile accident. Thereafter, LD and JD both - incredibly- received
                  VNG testing from the Fraudulent Macias Practice on January 28, 2020.

          (vi)    On September 26, 2019, two insureds - DS and JA - were involved in the
                  same automobile accident. Thereafter, DS and JA both - incredibly-
                  received VNG testing from the Fraudulent Macias Practice on November
                  19, 2019.

          (vii)   On May 14, 2020, three insureds - FB, RB, and EC - were involved in the
                  same automobile accident. Thereafter, FB, RB, and EC all - incredibly-
                  received VNG from the Fraudulent Macias Practice on June 4, 2020.

          (viii) On May 24, 2019, three insureds - BS, MR, and LS - were involved in the
                 same automobile accident. Thereafter, BS, MR, and LS all – incredibly –
                 received VNG testing from the Fraudulent Macias Practice on June 12,
                 2019.

          (ix)    On December 11, 2019, two insureds - CB and DW - were involved in the
                  same automobile accident. Thereafter, CB and DW both – incredibly –
                  received VNG testing from the Fraudulent Macias Practice on December
                  19, 2019.

          (x)     On February 4, 2020, two insureds - MD and PW - were involved in the
                  same automobile accident. Thereafter, MD and PW both – incredibly -
                  received VNG testing from the Fraudulent Macias Practice on February 11,
                  2020.



                                                                                         38
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 39 of 96 PageID #: 39




       143.    Lifeline routinely provided VNG testing to multiple Insureds involved in the same

accident at or about the same time as follows:

               (i)     On September 18, 2019, two insureds - KB and WB - were involved in the
                       same automobile accident. Thereafter, KB and WB both – incredibly -
                       received VNG testing from Lifeline on November 12, 2019.

               (ii)    On September 18, 2019, two insureds - JC and HL - were involved in the
                       same automobile accident. Thereafter, JC and HL both – incredibly -
                       received VNG testing from Lifeline on October 4, 2019.

               (iii)   On July 6, 2019, two insureds - AP and RS - were involved in the same
                       automobile accident. Thereafter, AP and RS both – incredibly - received
                       VNG testing from Lifeline on October 3, 2019.

               (iv)    On October 28, 2020, three insureds - TM, JS, and BS - were involved in
                       the same automobile accident. Thereafter, TM, JS, and BS all – incredibly
                       - received VNG testing from Lifeline on November 18, 2020.

               (v)     On October 23, 2020, two insureds - AA and CL - were involved in the
                       same automobile accident. Thereafter, AA and CL both – incredibly -
                       received VNG testing from Lifeline on November 11, 2020.

               (vi)    On October 3, 2020, two insureds - YY and DR - were involved in the same
                       automobile accident. Thereafter, YY and DR both – incredibly - received
                       VNG testing from Lifeline on October 7, 2020.

               (vii)   On June 26, 2020, two insureds - NM and EV - were involved in the same
                       automobile accident. Thereafter, NM and EV both – incredibly - received
                       VNG testing from Lifeline on September 23, 2019.

               (viii) On July 15, 2019, two insureds - CJ and MW - were involved in the same
                      automobile accident. Thereafter, CJ and MW both - incredibly- received
                      VNG testing from Lifeline on December 18, 2019.

               (ix)    On November 18, 2020, two insureds - EG and MM - were involved in the
                       same automobile accident. Thereafter, EG and MM both – incredibly -
                       received VNG testing from Lifeline on December 7, 2020.

               (x)     On August 4, 2019, two insureds - DD and JW - were involved in the same
                       automobile accident. Thereafter, DD and JW both - incredibly- received
                       VNG testing from Lifeline on October 2, 2019.

       144.    Amit Khaneja Neurology routinely provided VNG testing to multiple Insureds

involved in the same accident at or about the same time as follows:

                                                                                             39
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 40 of 96 PageID #: 40




               (i)     On April 7, 2020, three insureds - MB, AJ, and GW - were involved in the
                       same automobile accident. Thereafter, MB, AJ, and GW all - incredibly -
                       received VNG testing from Amit Khaneja Neurology April 21, 2020.

               (ii)    On June 9, 2020, two insureds - WM and DF - were involved in the same
                       automobile accident. Thereafter, WM and DF both - incredibly - received
                       VNG testing from Amit Khaneja Neurology on July 1, 2020.

               (iii)   On February 22, 2020, two insureds - SP and AP - were involved in the
                       same automobile accident. Thereafter, SP and AP both - incredibly-
                       received VNG testing from Amit Khaneja Neurology on April 23, 2020.

               (iv)    On August 11, 2019, two insureds – RR and AG - were involved in the same
                       automobile accident. Thereafter, RR and AG both – incredibly – received
                       VNG testing from Amit Khaneja Neurology on April 1, 2020.

               (v)     On February 17, 2020, two insureds - CB and DB - were involved in the
                       same automobile accident. Thereafter, CB and DB both – incredibly –
                       received VNG testing from Amit Khaneja Neurology on March 3, 2020.

               (vi)    On February 26, 2020, two insureds - MM and AM - were involved in the
                       same automobile accident. Thereafter, MM and AM both - incredibly -
                       received VNG testing from Amit Khaneja Neurology on May 27, 2020.

               (vii)   On March 17, 2020, two insureds - GVHC and ES - were involved in the
                       same automobile accident. Thereafter, GVHC and ES both - incredibly -
                       received VNG testing from Amit Khaneja Neurology on April 30, 2020.

               (viii) On May 6, 2020, three insureds - AP, JT, and ET - were involved in the
                      same automobile accident. Thereafter, AP, JT, and ET all - incredibly -
                      received VNG testing from Amit Khaneja Neurology on proximate days.
                      AP received VNG testing on May 21, 2020, and JT and ET received VNG
                      testing on May 27, 2020.

               (ix)    On May 22, 2020, two insureds - KW and GA - were involved in the same
                       automobile accident. Thereafter, KW and GA both - incredibly - received
                       VNG from Amit Khaneja Neurology on June 10, 2020.

               (x)     On February 22, 2020, two insureds - EJ and ROJ - were involved in the
                       same automobile accident. Thereafter, EJ and ROJ both - incredibly -
                       received VNG testing from Amit Khaneja Neurology on proximate days,
                       May 6, 2020 and April 29, 2020, respectively.

       145.    Hillside routinely provided VNG testing to multiple Insureds involved in the same

accident at or about the same time as follows:


                                                                                             40
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 41 of 96 PageID #: 41




              (i)     On October 20, 2020, two insureds - CM and SM - were involved in the
                      same automobile accident. Thereafter, CM and SM both - incredibly -
                      received VNG testing from Hillside on November 4, 2020.

              (ii)    On May 25, 2020, two insureds - LR and BC - were involved in the same
                      automobile accident. Thereafter, LR and BC both - incredibly - received
                      VNG testing from Hillside on the October 14, 2020.

              (iii)   On October 24, 2020, two insureds - MA and MT - were involved in the
                      same automobile accident. Thereafter, MA and MT both - incredibly -
                      received VNG testing from Hillside on November 11, 2020.

              (iv)    On September 25, 2020, three insureds - FM, FM, and KM - were involved
                      in the same automobile accident. Thereafter, FM, FM, and KM all -
                      incredibly - received VNG testing from Hillside on October 23, 2020.

              (v)     On October 16, 2020, two insureds - CA and VD - were involved in the
                      same automobile accident. Thereafter, CA and VD both - incredibly -
                      received VNG testing from Hillside on October 28, 2020.

              (vi)    On September 3, 2020, two insureds - DH and TH - were involved in the
                      same automobile accident. Thereafter, DH and TH both - incredibly -
                      received VNG testing from Hillside on December 4, 2020.

              (vii)   On September 2, 2020, two insureds - RJJ and DS - were involved in the
                      same automobile accident. Thereafter, RJJ and DS both - incredibly -
                      received VNG testing from Hillside on October 21, 2020.

              (viii) On June 22, 2020, two insureds - MD and SS - were involved in the same
                     automobile accident. Thereafter, MD and SS both - incredibly - received
                     VNG testing from Hillside on October 26, 2020.

              (ix)    On November 12, 2020, two insureds - DS and SMS - were involved in the
                      same automobile accident. Thereafter, DS and SMS both - incredibly -
                      received VNG testing from Hillside on proximate days, December 1, 2020
                      and December 9, 2020, respectively.

              (x)     On October 15, 2020, two insureds – MA and OF - were involved in the
                      same automobile accident. Thereafter, MA and OF both - incredibly -
                      received VNG testing from Hillside on proximate days, November 25, 2020
                      and November 11, 2020, respectively.

       146.   These are only representative examples. In many of the claims identified in

Exhibits “1”-“4”, two or more Insureds involved in the same underlying accident received VNG




                                                                                          41
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 42 of 96 PageID #: 42




testing from the Provider Defendants at or about the same time, despite the fact that the Insureds

were differently situated.

       147.    Even if an Insured reported the existence of some general form of dizziness or

balance disorder, the VNG tests that supposedly were provided by the Defendants were medically

unnecessary because the cause of the Insured’s dizziness or imbalance could be identified through

the physical examinations that the Referring Providers routinely purported to provide, and the

patient histories that they purported to take, during every initial examination/consultation and

follow-up examination.

       148.    Furthermore, because VNG tests properly are limited to circumstances in which the

origin of a patient’s vertigo is unclear, there is no legitimate reason to use VNG tests where – as

in the case of every Insured who supposedly received VNG testing from the Defendants – the

dizziness supposedly was caused by an automobile accident.

       149.    Indeed, in virtually all the limited instances in which a patient complained of

dizziness upon examination, the onset of symptoms was identified as the date of the automobile

accident.

       150.    In keeping with the fact that the VNG tests that supposedly were provided by the

Defendants were medically unnecessary, upon information and belief no physician or healthcare

provider associated with the Defendants properly prepared the Insureds for the tests or conducted

any sort of pre-test evaluation or screening. This, in turn, rendered the data that the Defendants

purported to obtain from the tests unreliable and useless.

       151.    Because the Defendants knew the VNG tests were unreliable and useless, the data

results that the Defendants purported to obtain from the tests was not incorporated into any

Insured’s treatment plan. Even when the VNG tests returned a positive result, the Insureds rarely,


                                                                                                42
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 43 of 96 PageID #: 43




if ever, underwent vestibular rehabilitation, balance retraining, or any other therapy to address their

putative balance issues.

       152.    In further keeping with the fact that the VNG tests were unreliable and useless, in

many instances when the VNG tests returned inconclusive results, the Insureds did not undergo

additional testing to generate conclusive results.

       153.    In keeping with the fact that the VNG tests were medically unnecessary and

administered pursuant to a predetermined fraudulent treatment protocol, virtually all the VNG

reports contain pre-printed, boilerplate language, stating “patient c/o recurrent episodes of

dizziness and headaches” even though virtually none of the patients who treated with the Provider

Defendants actually complained of recurrent episodes of dizziness.

       154.    In further keeping with the fact that the VNG tests were unreliable and useless, to

the extent the Provider Defendants generated Infrared/Video ENG Reports as a result of the VNG

tests, the Infrared/Video ENG Reports virtually always contained the following pre-printed

boilerplate test results, regardless of which Provider Defendant performed the test:




       155.    Similarly, and in further keeping with the fact that the VNG tests were unreliable

and useless, to the extent the Provider Defendants generated Infrared/Video ENG Reports as a

                                                                                                    43
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 44 of 96 PageID #: 44




result of the VNG tests, the Infrared/Video ENG Reports virtually always contained the following

pre-printed boilerplate Summary and Impression, and Recommendations, regardless of which

Provider Defendant performed the test:




        156.    Moreover, despite that the reports virtually always recommend balance

rehabilitation in the pre-printed recommendations, virtually none of the Insureds who received

VNG testing with the Provider Defendants underwent balance rehabilitation.

        157.    It is clear the VNG testing was purportedly rendered and then billed to GEICO

pursuant to the Defendants’ fraudulent treatment and billing protocols designed solely to

financially enrich the Defendants, rather than to benefit any of the Insureds who supposedly were

subjected to the tests.

        ii.     The Fraudulent Transcranial Doppler Testing

        158.    As with the VNG tests, the Defendants purported to subject many Insureds to

medically unnecessary TDT.

        159.    The charges for the TDT were fraudulent in that the transcranial doppler tests were

medically unnecessary and were performed- to the extent they were performed at all- pursuant to

fraudulent treatment protocols and illegal kickback and referral arrangements.

        160.    The Provider Defendants then billed the TDT to GEICO under CPT 93886, 93890,

and 93892 resulting in a charge of between $1,253.21 and $1,641.79 for each session of TDT they

purported to provide.

        (1) Legitimate Uses for TDT
                                                                                                44
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 45 of 96 PageID #: 45




       161.    TDT is a noninvasive ultrasound technique that uses sound waves to evaluate blood

flow (blood circulation) in and around the brain.

       162.    TDT typically uses a Doppler Transducer that enables recording of blood velocities

from intracranial arteries through selected cranial foramina and thin regions of the skull. Mapping

of the sampled velocities as a color display of spectra locates the major brain arteries in three

dimensions.

       163.    TDT obtains information about the physiology of blood flow through the

intracranial cerebrovascular system.

       164.    Depending on the type of measurement needed, TDT studies can take at least 45

minutes, if not more.

       165.    TDT evaluation of the intracranial cerebrovascular system is generally used in

connection with the following:

              Vasospasm, following a ruptured brain aneurysm

              Sickle cell anemia, to determine a patient's stroke risk

              Ischemic stroke

              Intracranial stenosis or blockage of the blood vessels

              Cerebral microemboli

              Patent Foramen Ovale, a hole in the heart that does not close properly after birth,

               which may provoke embolic stroke.

       166.    The symptomology of the above-named conditions includes sudden severe

headache with no known cause; numbness, weakness, or paralysis of the face, arm, leg, or one side

of the body; confusion; trouble speaking, seeing, or walking; and/or sudden dizziness, loss of

balance, or loss of coordination.


                                                                                                45
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 46 of 96 PageID #: 46




       167.    Headaches, dizziness, and head trauma by themselves are not indications for TDT

studies of the intracranial cerebrovascular system.

       168.    Moreover, in the event the Insureds did suffer from any such symptoms, the onset

of those symptoms was nether sudden nor unexplained but rather a purported result of the motor

vehicle accidents that caused them to seek treatment at the No-Fault Clinics in the first instance.

       169.    In a legitimate setting, if a medical doctor needs to examine a patient’s intracranial

blood flow he or she orders a magnetic resonance angiogram (“MR angiogram”) or a computed

tomography angiogram (“CT angiogram”), both of which measure intracranial blood flow with

more accuracy than TDT.

       170.    Indeed, there are virtually no clinical indications for TDT in an outpatient setting.

       (2) The Defendants’ Fraudulent TDT Charges

       171.    As with the VNG testing, the Defendants did not perform independent evaluations

on Insureds to determine if the TDT was medically necessary.

       172.    Instead, the Defendants performed the TDT pursuant to referrals from the Referring

Providers.

       173.    In keeping with the fact that the TDT was performed pursuant to predetermined

treatment protocols, the medical examinations performed by the Referring Providers often failed

to screen for the symptoms that would warrant TDT.

       174.    To the extent the Referring Providers conducted medical examinations that

assessed the Insureds’ head pain and neurological symptoms, in virtually all cases where the

Defendants purported to provide TDT, the Insureds did not suffer any sort of injury as the result

of the automobile accident that would warrant the TDT.




                                                                                                  46
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 47 of 96 PageID #: 47




       175.    Indeed, in keeping with the fact that that the TDT was medically useless and

performed on a protocol basis rather than to benefit any of the Insureds, the diagnoses generated

by the Referring Providers and listed on the Provider Defendants’ billing to justify the TDT they

administered to Insureds were often directly contradicted by the medical records generated by the

Referring Providers.

       176.    Despite virtually none of the Insureds who received TDT displaying symptoms

warranting the testing, the Defendants submitted, or caused to be submitted, millions of dollars in

bills for TDT to GEICO.

       177.    Specifically, virtually none of the Insureds who received TDT at Lifeline reported

suffering sudden or unexplained severe headaches, numbness or weakness, confusion, trouble

speaking, seeing, or walking, and/or sudden dizziness, loss of balance, and/or coordination. For

example:

               (i)     On October 18, 2019, Insured DA was purportedly involved in a motor
                       vehicle accident. On October 21, 2019, DA sought treatment with Metro
                       Pain at the Avenue U Clinic with Dr. Elton. At that examination DA
                       reported no head injury, headaches, dizziness, vertigo, tinnitus, or numbness
                       in his extremities. DA’s head, eyes, ears, nose and throat examination
                       (“HEENT”) was normal, and his gait, facial sensation and movement,
                       speech, and judgment were intact. Nevertheless, on November 13, 2019,
                       DA underwent TDT with Lifeline pursuant to a referral from Dr. Elton.

               (ii)    On September 10, 2020, Insured MI was purportedly involved in a motor
                       vehicle accident. On September 15, 2020, MI sought treatment with Metro
                       Pain at 9016 Sutphin Boulevard, Jamaica, New York (the “Sutphin
                       Boulevard Clinic”) with Dr. Elton. At that examination MI reported no head
                       injury, headaches, dizziness, vertigo, tinnitus, or numbness in his
                       extremities. MI’s HEENT was normal, and his gait, facial sensation and
                       movement, speech, and judgment were intact. Nevertheless, on October 13,
                       2020, MI underwent TDT with Lifeline pursuant to a referral from Dr.
                       Elton.

               (iii)   On December 11, 2019, Insured AMQ was purportedly involved in a motor
                       vehicle accident. On December 16, 2019, AMQ sought treatment with
                       Metro Pain at the Avenue U Clinic with Dr. Elton. At that examination
                       AMQ reported no head injury, headaches, dizziness, vertigo, tinnitus, or
                                                                                                 47
Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 48 of 96 PageID #: 48




                  numbness in his extremities. AMQ’s HEENT was normal, and his gait,
                  facial sensation and movement, speech, and judgment were intact.
                  Nevertheless, on December 18, 2019, AMQ underwent TDT with Lifeline
                  pursuant to a referral from Dr. Elton.

          (iv)    On December 28, 2019, Insured DB was purportedly involved in a motor
                  vehicle accident. On January 6, 2020, DB sought treatment with Metro Pain
                  at the Avenue U Clinic with Dr. Elton. At that examination DB reported no
                  headaches, dizziness, vertigo, tinnitus, or numbness or tingling in her
                  extremities. DB’s gait was intact, she was alert and oriented to person,
                  place, and time, and her speech and judgment was intact. Nevertheless, on
                  January 8, 2020, DB underwent TDT with Lifeline pursuant to a referral
                  from Dr. Elton.

          (v)     On December 28, 2019, Insured JC was purportedly involved in a motor
                  vehicle accident. On January 6, 2020, JC sought treatment with Metro Pain
                  at the Avenue U Clinic with Dr. Elton. At that examination JC reported no
                  headache, dizziness, vertigo, tinnitus, or numbness or tingling in his
                  extremities. JC’s gait was intact, he was alert and oriented to person, place,
                  and time, and his speech and judgment were intact. Nevertheless, on
                  January 8, 2020, JC underwent TDT with Lifeline pursuant to a referral
                  from Dr. Elton.

          (vi)    On July 7, 2019, Insured JM was purportedly involved in a motor vehicle
                  accident. On July 8, 2019, JM sought treatment with Metro Pain at the
                  Avenue U Clinic with Dr. Greco. At that examination JM reported no
                  headache dizziness, vertigo, tinnitus, or numbness or tingling in his
                  extremities. JM’s gait was intact, he was alert and oriented to person, place,
                  and time, and his speech and judgment were intact. On September 23, 2019,
                  JM underwent an additional examination with Dr. Elton of Metro Pain. At
                  that examination JM reported no headache and no numbness or tingling in
                  his extremities. Nevertheless, on September 25, 2019, JM underwent TDT
                  with Lifeline pursuant to a referral from Dr. Elton.

          (vii)   On October 7, 2019, Insured RHJ was purportedly involved in a motor
                  vehicle accident. On November 25, 2019, RHJ sought treatment with
                  Eastern Medical Practice at the West Merrick Road Clinic with Aleksandr
                  Kopach, P.A. (“Kopach”). At that examination, RHJ reported no headaches,
                  his gait was normal, he was alert and oriented to person, place and time, and
                  his recent memory was intact. On December 23, 2019, RHJ underwent an
                  additional examination with Kopach. At that examination, he again reported
                  no headaches, his gait was normal, he was alert and oriented to person, place
                  and time, and his recent memory was intact. Nevertheless, on January 2,
                  2020, RHJ underwent TDT with Lifeline pursuant to a referral from
                  Kopach.



                                                                                             48
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 49 of 96 PageID #: 49




              (viii) On July 14, 2019, Insured LM was purportedly involved in a motor vehicle
                     accident. On July 22, 2019, LM sought treatment with Eastern Medical
                     Practice at the West Merrick Road Clinic with Kopach. At that examination,
                     LM reported no headaches, his gait was normal, he was alert and oriented
                     to person, place and time, and his recent memory was intact. On September
                     16, 2019, LM underwent an additional examination Kopach. At that
                     examination, he again reported no headaches, his gait was normal, he was
                     alert and oriented to person, place and time, and his recent memory was
                     intact. Nevertheless, on October 3, 2019, LM underwent TDT with Lifeline
                     pursuant to a referral from Kopach.

              (ix)   On October 18, 2019, Insured MP was purportedly involved in a motor
                     vehicle accident. On October 28, 2019, MP sought treatment with Syed
                     Medical at a No-Fault Clinic located at 381 Rockaway Avenue, Brooklyn,
                     New York (the “Rockaway Avenue Clinic”) with Yakov Yakubov, P.A.
                     (“Yakubov”). At that examination, MP reported no headache, head injury,
                     or dizziness. MP was alert and oriented to time, person, and place and his
                     gait was normal. On October 14, MP underwent an additional examination
                     Yakubov. He again reported no headache, head injury, or dizziness. MP was
                     alert and oriented to time, person, and place and his gait was normal.
                     Nevertheless, on November 18, 2019, MP underwent TDT with Lifeline
                     pursuant to a referral from Dr. Maqsood.

              (x)    On July 26, 2019, Insured DB was purportedly involved in a motor vehicle
                     accident. On September 18, 2019, DB sought treatment with Tremont
                     Medical at a No-Fault Clinic located at 205-16 Jamaica Avenue, Hollis,
                     New York (the “205-16 Jamaica Avenue Clinic”) with Dr. Sangavaram and
                     Kwon Heoseun, F.N.P. (“Heoseun”). At that examination, DB reported no
                     headaches, dizziness, or blurry vision. She was alert and oriented to person,
                     place, and time. Her speech was fluent and coherent, and her gait was
                     normal. Nevertheless, on October 2, 2019, DB underwent TDT with
                     Lifeline pursuant to a referral from Dr. Sangavaram.

       178.   As with Lifeline, virtually none of the Insureds who received TDT at the Fraudulent

Macias Practice reported suffering sudden or unexplained severe headaches, numbness or

weakness, confusion, trouble speaking, seeing, or walking, and/or sudden dizziness, loss of

balance, and/or coordination. For example:

              (i)    On October 30, 2019, Insured YP was purportedly involved in a motor
                     vehicle accident. On November 6, 2019, YP sought treatment with RAF
                     Sports Chiropractic, P.C. (“RAF Sports Chiro”) at the Avenue V Clinic with
                     Tracy Ann Kieber, D.C. (“Dr. Kieber”). At that examination, YP reported
                     no headaches or dizziness. On November 13, 2019, YP sought treatment
                     with Health East Medical Alliance, P.C. (“Health East Medical”) at the
                                                                                               49
Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 50 of 96 PageID #: 50




                  Avenue V Clinic with David Suarez, M.D. (“Dr. Suarez”). At that
                  examination YP reported no headaches, numbness or tingling in his
                  extremities, and he was alert and oriented to person, place, and time.
                  Nevertheless, on November 26, 2019, YP underwent TDT with the
                  Fraudulent Macias Practice.

          (ii)    On February 1, 2020, Insured KB was purportedly involved in a motor
                  vehicle accident. On February 20, 2020, KB sought treatment with
                  Glendridge Chiro at the Linden Boulevard Clinic with Dr. Noberini. At that
                  examination, KB reported no headache, dizziness, vertigo, tinnitus, blurred
                  vision, or numbness or tingling in his extremities. On February 20, 2020,
                  KB sought treatment with Metro Pain at the Linden Boulevard Clinic with
                  Dr. Elton, at which KB reported no headaches, dizziness, vertigo, tinnitus,
                  or numbness or tingling in his extremities. Nevertheless, on February 25,
                  2020, KB underwent TDT with the Fraudulent Macias Practice.

          (iii)   On November 18, 2019, Insured NC was purportedly involved in a motor
                  vehicle accident. On December 2, 2019, NC sought treatment with
                  Glenridge Chiro at the Linden Boulevard Clinic with Dr. Noberini. At that
                  examination, NC reported no headache, dizziness, vertigo, tinnitus, blurred
                  vision, or numbness or tingling in his extremities. On December 3, 2019,
                  NC sought treatment with Metro Pain at the Linden Boulevard Clinic with
                  Dr. Kim. At that examination, NC reported no headache, dizziness, vertigo,
                  tinnitus, numbness in his extremities, and he was alert and oriented to
                  person, place and time. On December 16, 2019, NC underwent a follow up
                  examination with Glenridge Chiro at the Linden Boulevard Clinic with Dr.
                  Noberini. At that examination, no inquiry was made into whether NC was
                  experiencing headaches, dizziness, vertigo, tinnitus, blurred vision, or
                  numbness or tingling in his extremities. On January 7, 2020, NC underwent
                  another examination with Metro Pain at the Linden Boulevard Clinic with
                  Dr. Kim, at which NC reported no headaches. On January 7, 2020, NC
                  underwent an examination with Dr. Matrangolo at the Linden Boulevard
                  Clinic, at which he reported headaches but no dizziness, blurred vision, or
                  history of strokes, and his gait was not ataxic. On January 13, 2020, NC
                  underwent a medical examination with Metro Pain at the Linden Boulevard
                  Clinic with Camari Wallace, M.D. (“Dr. Wallace”), at which NC reported
                  no headache, vertigo, tinnitus, balance problems, or stroke. Nevertheless,
                  on January 20, 2020, NC underwent TDT with the Fraudulent Macias
                  Practice.

          (iv)    On December 8, 2019, Insured LO was purportedly involved in a motor
                  vehicle accident. On December 11, 2019, LO sought treatment with
                  Glenridge Chiro at the Linden Boulevard Clinic with Dr. Noberini. At that
                  examination, LO reported no headaches, dizziness, vertigo, tinnitus, blurred
                  vision, or numbness in his extremities. On December 12, 2020, LO sought
                  treatment with Metro Pain at the Linden Boulevard Clinic with Dr. Kim. At
                  that examination, he reported no headache, dizziness, vertigo, or tinnitus
                                                                                           50
Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 51 of 96 PageID #: 51




                  and was alert and oriented to person place and time. On January 14, 2020,
                  LO underwent an additional examination at Metro Pain with Dr. Kim, at
                  which he reported no headaches. On January 16, 2020, LO underwent an
                  additional examination at Glenridge Chiro with Dr. Noberini, at which he
                  reported no tingling or numbness in his extremities. Nevertheless, on
                  January 20, 2020 LO underwent TDT with the Fraudulent Macias Practice.

          (v)     On November 12, 2019, Insured SPL was purportedly involved in a motor
                  vehicle accident. On November 13, 2020, SPL sought treatment with
                  Glenridge Chiro at the Linden Boulevard Clinic with Dr. Noberini. At that
                  examination, SPL reported no headaches, dizziness, vertigo, tinnitus,
                  blurred vision, or numbness in her extremities. On November 14, 2019, SPL
                  sought treatment with Metro Pain at the Linden Boulevard Clinic with Dr.
                  Kim. At that examination SPL reported no headache, dizziness, vertigo, or
                  tinnitus, and was alert and oriented to person place and time. On November
                  17, 2019, SPL underwent an examination with Mark Rybstein, M.D. (“Dr.
                  Rybstein”) at MKR Medical, P.C. (“MKR Medical”) at 5 Addison Place,
                  Valley Stream, New York. At that examination she reported no head injury,
                  or headaches. On December 4, 2019 and January 6, 2020, SPL underwent
                  an additional examination with Glenridge Chiro at the Linden Boulevard
                  Clinic with Dr. Noberini, at which she reported no tingling or numbness in
                  her extremities. Nevertheless, on January 13, 2020, SPL underwent TDT
                  with the Fraudulent Macias Practice.

          (vi)    On February 5, 2020, Insured MS was purportedly involved in a motor
                  vehicle accident. On February 10, 2020, MS sought treatment with Joseph
                  Brogna, D.C. (“Dr. Brogna”) at 176 Wilson Place, Brooklyn, New York
                  (the “Wilson Place Clinic”). At that examination he reported no headaches
                  or head injury. On February 10, 2020, MS Sought treatment with Sudha P.
                  Patel, M.D. (“Dr. Patel”) at the Wilson Place Clinic. At that examination,
                  he reported no headache, dizziness, or blurred vision. On March 9, 2020,
                  MS sought treatment with Dr. Patel at the Wilson Place Clinic. At that
                  examination, MS reported no headache, dizziness, blurred, vision, or
                  weakness or numbness in his extremities, and his gait was normal.
                  Nevertheless, on March 17, 2020, MS underwent TDT with the Fraudulent
                  Macias Practice.

          (vii)   On January 18, 2020, Insured FS was purportedly involved in a motor
                  vehicle accident. On February 5, 2020, FS sought treatment with Corona
                  Family Chiro at the Boston Road Clinic with Bret Jenkins, D.C. (“Dr.
                  Jenkins”). At that examination, FS reported no headache, dizziness, vertigo,
                  or tinnitus, and experienced no numbness or tingling in his extremities. On
                  February 10, 2020, FS sought treatment with Bronx County Medical at the
                  Boston Road Clinic with Dr. Barakat, at which he reported no headache,
                  dizziness, vertigo, or tinnitus. Nevertheless, on February 25, 2020, FS
                  underwent TDT with the Fraudulent Macias Practice.

                                                                                           51
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 52 of 96 PageID #: 52




             (viii) On February 5, 2020, Insured NS was purportedly involved in a motor
                    vehicle accident. On February 10, 2020, NS sought treatment with NY
                    Chiropractic Rehabilitation, P.C. (“NY Chiro”) at the Avenue V Clinic with
                    William Cooper, D.C. (“Dr. Cooper”). At that examination, NS reported no
                    headaches or numbness in her extremities and her gait was within normal
                    limits. Nevertheless, on February 24, 2020, NS underwent TDT with the
                    Fraudulent Macias Practice.

      179.   As with Lifeline and the Fraudulent Macias Practice, virtually none of the Insureds

who received TDT from Amit Khaneja Neurology or Hillside reported experiencing symptoms

that would warrant TDT. For example:

             (i)     On November 24, 2019, Insured NB was purportedly involved in a motor
                     vehicle accident. On December 4, 2019, NB sought treatment with Dr.
                     Striano at a No-Fault Clinic located at 665 Pelham Parkway North, Bronx,
                     New York (the “665 Pelham Parkway Clinic”) with Melissa DeTullilo, D.C.
                     (“Dr. DeTullilo”). At that examination, NB reported no head injury or head
                     pain. Nevertheless, on July 6, 2020, NB underwent TDT with Amit Khaneja
                     Neurology at the 665 Pelham Parkway Clinic pursuant to a Neurological
                     Referral Form from Dr. Striano.

             (ii)    On March 17, 2020, Insured UW was purportedly involved in a motor
                     vehicle accident. On March 18, 2020, UW sought treatment with Rutland
                     Medical, P.C. (“Rutland Medical”) at a No-Fault Clinic located at 71 South
                     Central Avenue, Valley Stream, New York (the “South Central Avenue
                     Clinic”) with Beena Ghazal, P.A. (“Ghazal”). At that examination, UW
                     reported no headaches, numbness or tingling in her extremities. UW was
                     alert and oriented, her memory was intact and her speech was fluent and
                     coherent. On March 24, 2020, UW sought treatment with Metro Pain at the
                     Linden Boulevard Clinic with Dr. Kim. At that examination, UW reported
                     no head injury, headaches, dizziness, vertigo, tinnitus, or blurred vision, and
                     her gait was normal. On March 24, 2020, UW also sought treatment with
                     Glenridge Chiro at the Linden Boulevard Clinic with Dr. Noberini. At that
                     examination, she reported no headaches, dizziness, vertigo, tinnitus, blurred
                     vision or diminished sensation in her extremities. Nevertheless, on March
                     31, 2020, UW underwent TDT with Amit Khaneja Neurology.

             (iii)   On April 7, 2020, Insured GW was purportedly involved in a motor vehicle
                     accident. On April 8, 2020, GW sought treatment with Bronx County
                     Medical at the Boston Road Clinic with Dr. Barakat. At that examination,
                     he reported no head injury, headaches, dizziness, vertigo, or blurred vision.
                     He was alert and oriented to person, time and place, and his short and long
                     term memory were normal. On April 9, 2020, GW sought treatment with
                     Corona Family Chiro at the Boston Road Clinic with Dr. Simakovsky. At

                                                                                                 52
Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 53 of 96 PageID #: 53




                  that examination, GW reported no headaches. Nevertheless, on April 21,
                  2020, GW underwent TDT with Amit Khaneja Neurology.

          (iv)    On May 11, 2020, Insured AD was purportedly involved in a motor vehicle
                  accident. On May 14, 2020, AD sought treatment with the Raia P.C. at the
                  Metropolitan Avenue Clinic with Dr. Kenworthy. At that examination, AD
                  reported no headaches, dizziness, vertigo, tinnitus, blurred vision, or ataxia.
                  The Romberg Test performed on AD was negative. Nevertheless, on May
                  26, 2020, AD underwent TDT with Amit Khaneja Neurology pursuant to a
                  referral from M. Gadaborshev, with whom it appears he did not treat at any
                  time between May 11, 2020 and May 26, 2020.

          (v)     On April 18, 2020, Insured DR was purportedly involved in a motor vehicle
                  accident. On May 6, 2020, DR sought treatment with BSS Metropolitan
                  Medical PC d/b/a Bhupinder Sing Sawhney (the “Sawhney P.C.”) at a No-
                  Fault Clinic located at 2488 Grand Concourse, Bronx, New York (the
                  “Grand Concourse Clinic”) with Bhupinder Sawhney M.D. (“Dr.
                  Sawhney”). At that examination, DR reported no head injury or headaches,
                  his gait, speech, and judgment were intact, and he was alert and oriented to
                  person, place, and time. Dr. Sawhney did not make any observations
                  whether DR was experiencing dizziness, vertigo, tinnitus, or decreased
                  sensation in his extremities. Nevertheless, on May 20, 2020, DR underwent
                  TDT with Amit Khaneja Neurology pursuant to a Neurological Referral
                  Form from Dr. Sayyed with whom it appears he did not treat at any time
                  between April 18, 2020 and May 20, 2020.

          (vi)    On June 26, 2020, Insured RH was purportedly involved in a motor vehicle
                  accident. On June 29, 2020, RH sought treatment with Focused Chiropractic
                  Health & Wellness, P.C. (“Focused Chiro”) at a No-Fault Clinic located at
                  108-25 Merrick Boulevard, Jamaica, New York (the “Merrick Boulevard
                  Clinic”) with Roland Rose, D.C. (“Dr. Rose”). At that examination RH
                  reported no headaches and exhibited no balance or coordination deficits.
                  Nevertheless, on July 8, 2020, RH underwent TDT with Amit Khaneja
                  Neurology pursuant to a Neurological Referral Form from Dr. Rose.

          (vii)   On June 24, 2020, Insured NF was purportedly involved in a motor vehicle
                  accident. On July 7, 2020, NF sought treatment with Focused Chiro at the
                  Merrick Boulevard Clinic with Dr. Rose. At that examination NF reported
                  no headaches and exhibited no balance or coordination deficits.
                  Nevertheless, on July 8, 2020, NF underwent TDT with Amit Khaneja
                  Neurology pursuant to a Neurological Referral Form from Dr. Rose.

          (viii) On March 27, 2020, Insured TS was purportedly involved in a motor vehicle
                 accident. On April 15, 2020, TS sought treatment with Metro Pain at a No-
                 Fault Clinic located at 146 Empire Boulevard, Brooklyn, New York (the
                 “Empire Boulevard Clinic”) with Dr. Wallace. At that examination, he
                 reported no headache, dizziness, vertigo, or tinnitus and he was alert and

                                                                                              53
Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 54 of 96 PageID #: 54




                  oriented to person, place and time. On April 16, 2020, TS sought treatment
                  with Light Touch Chiropractic, P.C. (“Light Touch Chiro”) at the Empire
                  Boulevard Clinic with Anthony Vigorito, D.C. (“Dr. Vigorito”). At that
                  examination, TS reported no headaches or dizziness. Nevertheless, on May
                  7, 2020, TS underwent TDT with Amit Khaneja Neurology.

          (ix)    On April 14, 2020, Insured DJ was purportedly involved in a motor vehicle
                  accident. On May 14, 2020, DJ sought treatment with Alexander
                  Baldonado, M.D. (“Dr. Baldonado”) at the 76th Street Clinic. At that
                  examination, DJ reported no headaches, dizziness, vertigo, or blurred vision
                  and was alert and oriented to person, place and time. On May 19, 2020, DJ
                  sought treatment with Reliance Chiropractic, P.C. (“Reliance Chiro”) at the
                  76th Street Clinic with Oleg Borisov, D.C. (“Dr. Borisov”). At that
                  examination, DJ reported no headaches, dizziness, visual disturbances, or
                  stroke. Nevertheless, on June 24, 2020, DJ underwent TDT with Amit
                  Khaneja Neurology pursuant to a referral from Dr. Pak with whom it
                  appears he did not treat at any time between April 14, 2020 and June 24,
                  2020.

          (x)     On April 26, 2020, Insured AT was purportedly involved in a motor vehicle
                  accident. On April 30, 2020, AT sought treatment with Macintosh Medical,
                  P.C. (“Macintosh Medical”) at a No-Fault Clinic located at 513 Church
                  Avenue, Brooklyn, New York (the “513 Church Avenue Clinic”) with
                  Claudia Geris, P.A. (“Geris”). At that examination, he reported infrequent
                  headaches, denied experiencing trouble with his memory, trouble
                  concentrating, poor coordination or loss of strength and his gait was normal.
                  At that examination, he was oriented to person, place, and time, and his
                  recent memory was intact. Nevertheless, on May 14, 2020, AT underwent
                  TDT with Amit Khaneja Neurology pursuant to a Neurological Referral
                  Form from Dr. Etienne.

          (xi)    On November 11, 2020, Insured CO was purportedly involved in a motor
                  vehicle accident. On November 18, 2020, CO sought treatment with the Pak
                  Hong Sik P.C., at a No-Fault Clinic located at 1100 Pelham Parkway,
                  Bronx, New York (the “1100 Pelham Parkway Clinic”) and underwent an
                  examination with Dr. Pak. At that examination, CO reported no head injury,
                  headaches, dizziness, or vertigo. His gait was observed to be intact, his
                  HEENT examination was normal, he was alert and oriented to person, place,
                  and time, and his memory, speech, and judgment were intact. Nevertheless,
                  on December 15, 2020, CO underwent TDT with Hillside pursuant to a
                  Neurological Referral Form from Dr. Pak which did not indicate what
                  testing Hillside should perform.

          (xii)   On October 12, 2020, Insured TF was purportedly involved in a motor
                  vehicle accident. On October 13, 2020, TF sought treatment with Cross
                  County Chiro at the 99th Street Clinic with Dr. Whitney. At that
                  examination, TF reported no headaches, dizziness, vertigo, tinnitus, blurred
                                                                                            54
Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 55 of 96 PageID #: 55




                  vision or numbness in her extremities. The Romberg Test performed on TF
                  was negative. On November 2, 2020, TF underwent an additional
                  examination with Cross County Chiro at the 99th Street Clinic with Dr.
                  Whitney, at which her Romberg test was negative. Nevertheless, on
                  November 2, 2020, TF underwent TDT with Hillside pursuant to a
                  Neurological Referral Form from Dr. Whitney, which did not indicate what
                  testing Hillside should perform. Thereafter, on November 16, 2020, TF
                  again underwent TDT with Hillside pursuant to a Neurological Referral
                  Form from Dr. Whitney which again did not indicate what testing Hillside
                  should perform. TF did not undergo a follow up examination with Dr.
                  Whitney between November 2, 2020 and November 16, 2020.

          (xiii) On February 18, 2020, Insured CC was purportedly involved in a motor
                 vehicle accident. On February 19, 2020, CC sought treatment with Metro
                 Pain at a No-Fault Clinic located at 1767 Southern Boulevard, Bronx, New
                 York (the “1767 Southern Boulevard Clinic”) with Theodros Seyoum, M.D.
                 (“Dr. Seyoum”). At that examination, CC reported no head injury,
                 headaches, dizziness, vertigo, or numbness in her extremities, and her gait
                 was observed to be intact. Thereafter on April 23, 2020, May 21, 2020, June
                 18, 2020, and July 16, 2020, CC underwent follow-up examinations with
                 Metro Pain at the 1767 Southern Boulevard Clinic with Dr. Alleyne. At
                 those examinations, CC reported no headaches. Nevertheless, on November
                 11, 2020, CC underwent TDT with Hillside pursuant to a Neurological
                 Referral Form from Dr. Alleyne that was dated November 12, 2020.

          (xiv)   On November 19, 2020, Insured JB was purportedly involved in a motor
                  vehicle accident. On November 23, 2020, JB sought treatment with Metro
                  Pain at a No-Fault Clinic located at 10510 Flatlands Avenue, Brooklyn,
                  New York (the “Flatlands Avenue Clinic”) with Hyelong Lim, N.P.
                  (“Lim”). At that examination, JB reported no head injury, headache,
                  dizziness, vertigo, or numbness or tingling in his extremities. He was alert
                  and oriented to person, place, and time, and his speech was intact.
                  Nevertheless, on December 9, 2020, JB underwent TDT with Hillside
                  pursuant to a Neurological Referral Form from Dr. Alleyne.

          (xv)    On October 4, 2020, Insured HC was purportedly involved in a motor
                  vehicle accident. On October 9, 2020, HC sought treatment with Corona
                  Family Chiro at the Boston Road Clinic and underwent an examination with
                  Leero Raimundo, D.C. (“Dr. Raimundo”). At that examination, HC
                  reported no headaches, dizziness, or vertigo. On November 11, 2020, HC
                  underwent a follow up examination with Corona Family Chiro at the Boston
                  Road Clinic at which HC reported no numbness or tingling in her
                  extremities. On December 2, 2020, HC underwent an additional follow up
                  examination with Corona Family Chiro at the Boston Road Clinic at which
                  HC reported tingling in her left hand. Nevertheless, on December 28, 2020,
                  HC underwent TDT with Hillside pursuant to a Neurological Referral Form

                                                                                           55
Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 56 of 96 PageID #: 56




                  from Dr. Whitney which did not indicate what testing Hillside should
                  perform.

          (xvi)   On October 27, 2020, Insured AR was purportedly involved in a motor
                  vehicle accident. On December 2, 2020, AR sought treatment with Metro
                  Pain at the Rockaway Avenue Clinic with Patricia Kelly, M.D. (“Dr.
                  Kelly”). At that examination, AR reported no headache, dizziness, vertigo,
                  tinnitus, or numbness in his extremities and he was alert and oriented to
                  person, place, and time. Nevertheless, on December 15, 2020, AR
                  underwent TDT with Hillside pursuant to a Neurological Referral Form
                  from Dr. Kelly.

          (xvii) On October 12, 2020, Insured KC was purportedly involved in a motor
                 vehicle accident. On October 15, 2020, KC sought treatment with Metro
                 Pain at a No-Fault Clinic located at 204-12 Hillside Avenue, Hollis, New
                 York (the “Hillside Avenue Clinic”) with Dr. Kelly. At that examination,
                 KC reported no headache, dizziness, vertigo, or numbness in his extremities
                 and he was oriented to person, place, and time. On November 17, 2020, KC
                 underwent an additional examination with Dr. Kelly at which he reported
                 no headache. On November 25, 2020, KC underwent an additional
                 examination with Metro Pain at the Hillside Avenue Clinic with Dr.
                 Wallace at which he again reported no headaches, vertigo, change in vision,
                 strokes, or balance problems. Nevertheless, on December 7, 2020, KC
                 underwent TDT with Hillside pursuant to a Neurological Referral Form
                 from Dr. Kelly that did not indicate what testing Hillside should perform.

          (xviii) On November 23, 2020, Insured AR was purportedly involved in a motor
                  vehicle accident. On December 1, 2020, AR sought treatment with the Raia
                  P.C. at a No-Fault Clinic located at 89-25 130th Street, Richmond Hill, New
                  York (the “130th Street Clinic”) with Dr. Gibbons. At that examination, AR
                  reported no headaches, dizziness, vertigo, tinnitus, or blurred vision. AR
                  exhibited no ataxia and her gait was normal. On December 3, 2020, AR
                  sought treatment with Roosevelt Family Chiropractic, P.C. (“Roosevelt
                  Family Chiro”) at the 130th Street Clinic with Mehrzad Kohansieh, D.C.
                  (“Dr. Kohansieh”). At that examination, AR reported no headaches.
                  Nevertheless, on December 21, 2020, AR underwent TDT with Hillside
                  pursuant to a Neurological Referral Form from Dr. Strauss. It does not
                  appear that AR was ever examined or treated by Dr. Strauss.

          (xix)   On October 1, 2020, Insured MM was purportedly involved in a motor
                  vehicle accident. On October 6, 2020, MM sought treatment with the Pak
                  Hong Sik P.C. at the Empire Boulevard Clinic with Dr. Pak. At that
                  examination, he reported no head injury, headache, dizziness, or vertigo.
                  His gait was intact, and he was alert and oriented to person, place, and time.
                  Nevertheless, on October 19, 2020, MM underwent TDT with Hillside
                  pursuant to a Neurological Referral Form from Dr. Pak.


                                                                                             56
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 57 of 96 PageID #: 57




       180.   Moreover, as with VNG testing, it is extremely improbable – to the point of

impossibility – that multiple Insureds involved in the same automobile accident would routinely

require TDT at or about the same time.

       181.   Even so, and in keeping with the fact that the TDT purportedly performed by the

Defendants was not medically necessary and was performed pursuant to predetermined protocols

to maximize profits, the Fraudulent Macias Practice routinely provided TDT to multiple Insureds

involved in the same accident at or about the same time. For example:

              (i)     On March 17, 2020, two insureds – GB and RG – were involved in the same
                      automobile accident. Thereafter, GB and RG both – incredibly – received
                      TDT from the Fraudulent Macias Practice on March 26, 2020.

              (ii)    On January 14, 2020, two insureds - JA and RH - were involved in the same
                      automobile accident. Thereafter, JA and RH both - incredibly- received
                      TDT from the Fraudulent Macias Practice on January 28, 2020.

              (iii)   On February 14, 2020, two insureds - HS and SS - were involved in the
                      same automobile accident. Thereafter, HS and SS both - incredibly-
                      received TDT from the Fraudulent Macias Practice on February 24, 2020.

              (iv)    On June 8, 2019, two insureds - CP and MK - were involved in the same
                      automobile accident. Thereafter, CP and MK both - incredibly- received
                      TDT from the Fraudulent Macias Practice on December 17, 2019.

              (v)     On November 28, 2019, two insureds - JJ and LRM - were involved in the
                      same automobile accident. Thereafter, JJ and LRM both - incredibly-
                      received TDT from the Fraudulent Macias Practice on December 17, 2019.

              (vi)    On November 29, 2019, two insureds - JA and GC - were involved in the
                      same automobile accident. Thereafter, JA and GC both - incredibly-
                      received TDT from the Fraudulent Macias Practice on February 3, 2020.

              (vii)   On December 3, 2019, two insureds - NG and JPG - were involved in the
                      same automobile accident. Thereafter, NG and JPG both - incredibly-
                      received TDT from the Fraudulent Macias Practice on March 10, 2020.

              (viii) On August 28, 2019, two insureds - AE and ME - were involved in the same
                     automobile accident. Thereafter, AE and ME both - incredibly- received
                     TDT from the Fraudulent Macias Practice on November 20, 2019.



                                                                                            57
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 58 of 96 PageID #: 58




              (ix)    On December 16, 2019, two insureds – NCB and MM - were involved in
                      the same automobile accident. Thereafter, NCB and MM both - incredibly-
                      received TDT from the Fraudulent Macias Practice on January 7, 2020.

              (x)     On December 18, 2019, two insureds – AO and FO - were involved in the
                      same automobile accident. Thereafter, AO and FO both - incredibly -
                      received TDT testing from the Fraudulent Macias Practice on December 26,
                      2019.

       182.   Lifeline routinely provided TDT to multiple Insureds involved in the same accident

at or about the same time. For example:

              (i)     On July 4, 2020, two insureds – DT and DT - were involved in the same
                      automobile accident. Thereafter, DT and DT both - incredibly - received
                      TDT from Lifeline on August 28, 2020.

              (ii)    On January 3, 2020 two insureds - BF and ZF - were involved in the same
                      automobile accident. Thereafter, BF and ZF both - incredibly - received
                      TDT from Lifeline on January 9, 2020.

              (iii)   On August 8, 2020, three insureds - HP, MP, and RR - were involved in the
                      same automobile accident. Thereafter, HP, MP, and RR all - incredibly-
                      received TDT from Lifeline on September 9, 2020.

              (iv)    On July 9, 2020, three insureds - GC, MG, and SH - were involved in the
                      same automobile accident. Thereafter, GC, MG, and SH all - incredibly-
                      received TDT from Lifeline on September 3, 2020.

              (v)     On October 30, 2020 two insureds - CP and EVP - were involved in the
                      same automobile accident. Thereafter, CP and EVP both - incredibly-
                      received TDT from Lifeline on November 11, 2020.

              (vi)    On July 9, 2020 two insureds – AC and BR - were involved in the same
                      automobile accident. Thereafter, AC and BR both – incredibly - received
                      TDT from Lifeline on August 26, 2020.

              (vii)   On December 13, 2019, two insureds - ST and YT - were involved in the
                      same automobile accident. Thereafter, ST and YT both - incredibly-
                      received TDT from Lifeline on January 7, 2020.

              (viii) On August 24, 2019, two insureds - EC and EC - were involved in the same
                     automobile accident. Thereafter, EC and EC both – incredibly - received
                     TDT from Lifeline on September 25, 2019.

              (ix)    On December 20, 2019, two insureds – SF and LH - were involved in the
                      same automobile accident. Thereafter, SF and LH both – incredibly -
                      received TDT from Lifeline on January 2, 2020.
                                                                                             58
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 59 of 96 PageID #: 59




              (x)     On November 6, 2020, two insureds – RSC and SV - were involved in the
                      same automobile accident. Thereafter, RSC and SV both – incredibly -
                      received TDT from Lifeline on November 11, 2020.

       183.   Amit Khaneja Neurology routinely provided TDT to multiple Insureds involved in

the same accident at or about the same time. For example:

              (i)     On March 27, 2020, two insureds - TS and DS - were involved in the same
                      automobile accident. Thereafter, TS and DS both - incredibly- received
                      TDT from Amit Khaneja Neurology on May 7, 2020.

              (ii)    On March 13, 2020, two insureds – PM and AB - were involved in the same
                      automobile accident. Thereafter, PM and AB both - incredibly- received
                      TDT from Amit Khaneja Neurology on May 19, 2020.

              (iii)   On March 17, 2020, two insureds - JAW and UW - were involved in the
                      same automobile accident. Thereafter, JAW and UW both - incredibly-
                      received TDT from Amit Khaneja Neurology on March 31, 2020.

              (iv)    On February 23, 2020, two insureds - CH and JA - were involved in the
                      same automobile accident. Thereafter, CH and JA both - incredibly-
                      received TDT from Amit Khaneja Neurology on May 20, 2020.

              (v)     On February 24, 2020, two insureds - LA and AF - were involved in the
                      same automobile accident. Thereafter, LA and AF both - incredibly-
                      received TDT from Amit Khaneja Neurology on May 7, 2020.

              (vi)    On November 26, 2019, two insureds - MH and AA - were involved in the
                      same automobile accident. Thereafter, MH and AA both - incredibly-
                      received TDT from Amit Khaneja Neurology on proximate dates, February
                      13, 2020 and February 25, 2020, respectively.

              (vii)   On August 7, 2019, two insureds - SW and AM - were involved in the same
                      automobile accident. Thereafter, SW and AM both - incredibly- received
                      TDT from Amit Khaneja Neurology on proximate dates, May 14, 2020 and
                      May 26, 2020, respectively.

              (viii) On April 16, 2020, two insureds - JJ and AP - were involved in the same
                     automobile accident. Thereafter, JJ and AP both - incredibly- received TDT
                     from Amit Khaneja Neurology on proximate dates, April 28, 2020 and May
                     7, 2020, respectively.

              (ix)    On May 25, 2020, two insureds - PV and TV - were involved in the same
                      automobile accident. Thereafter, PV and TV both - incredibly- received
                      TDT from Amit Khaneja Neurology on proximate dates, June 24, 2020 and
                      June 10, 2020, respectively.

                                                                                            59
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 60 of 96 PageID #: 60




              (x)     On December 16, 2019, two insureds - DM and DM - were involved in the
                      same automobile accident. Thereafter, DM and DM both - incredibly-
                      received TDT testing from Amit Khaneja Neurology on proximate days,
                      March 31, 2020 and March 24, 2020, respectively.

       184.   Hillside routinely provided TDT to multiple Insureds involved in the same accident

at or about the same time. For example:

              (i)     On October 22, 2020, two insureds – TP and TP - were involved in the same
                      automobile accident. Thereafter, TP and TP both - incredibly- received TDT
                      from Hillside on December 1, 2020.

              (ii)    On September 19, 2020, two insureds – JM and CM - were involved in the
                      same automobile accident. Thereafter, JM and CM both - incredibly-
                      received TDT from Hillside on November 19, 2020.

              (iii)   On July 5, 2020, two insureds - ORC and JFDR - were involved in the same
                      automobile accident. Thereafter, ORC and JFDR both - incredibly- received
                      TDT from Hillside on November 9, 2020.

              (iv)    On September 30, 2020, two insureds – MR and KB - were involved in the
                      same automobile accident. Thereafter, MR and KB both - incredibly-
                      received TDT from Hillside on November 11, 2020.

              (v)     On November 29, 2020, two insureds – RB and MR - were involved in the
                      same automobile accident. Thereafter, RB and MR both - incredibly-
                      received TDT from Hillside on December 2, 2020.

              (vi)    On May 10, 2020, two insureds – JM and AC - were involved in the same
                      automobile accident. Thereafter, JM and AC both - incredibly- received
                      TDT from Hillside on December 15, 2020.

              (vii)   On July 11, 2020, two insureds – DB and TB - were involved in the same
                      automobile accident. Thereafter, DB and TB both - incredibly- received
                      TDT from Hillside on October 19, 2020.

              (viii) On November 8, 2020, two insureds – JA and SL - were involved in the
                     same automobile accident. Thereafter, JA and SL both - incredibly-
                     received TDT from Hillside on November 24, 2020.

              (ix)    On December 17, 2020, two insureds - CJ and DJ - were involved in the
                      same automobile accident. Thereafter, CJ and DJ both - incredibly- received
                      TDT from Hillside on December 30, 2020.

              (x)     On August 16, 2020, two insureds - VC and LN - were involved in the same
                      automobile accident. Thereafter, VC and LN both - incredibly- received

                                                                                              60
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 61 of 96 PageID #: 61




                        TDT from Hillside on proximate dates, October 27, 2020 and November 2,
                        2020, respectively.

         185.   These are only representative examples. In many of the claims identified in

Exhibits “1”-“4”, two or more Insureds involved in the same underlying accident received TDT

from the Provider Defendants at or about the same time, despite the fact that the Insureds were

differently situated.

         186.   As with the other Fraudulent Services, the TDT was rendered and billed pursuant

to the Defendants’ fraudulent treatment and billing protocol designed solely to financially enrich

the Defendants, rather than to benefit any of the Insureds who supposedly were subjected to the

tests.

         187.   Indeed, even had the Insureds displayed symptoms warranting TDT, in a legitimate

clinical setting the practitioner would initially administer a transcranial doppler study of the

intracranial arteries, billed under CPT 93886, and would only proceed to perform a vasoreactivity

test, billed under CPT 93890, or a microemboli study, billed under CPT 93892 if the Insured

displayed symptomology warranting that additional testing. Nevertheless, the Provider Defendants

purported to provide all three studies on very Insured who received TDT.

         188.   In keeping with the fact that the Fraudulent Services were unreliable and useless,

to the extent the Fraudulent Macias Practice, Lifeline, or Amit Khaneja Neurology generated a

“TCD Conclusion” as a result of the TDT, the TCD Conclusion virtually always contained the

same pre-printed boilerplate test results, regardless of whether the Fraudulent Macias Practice,

Lifeline, or Amit Khaneja Neurology performed the testing:




                                                                                               61
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 62 of 96 PageID #: 62




       189.    In further keeping with the fact that the TDT results were unreliable and useless,

the data generated as a result of the TDT appear to have been fabricated.

       190.    Specifically, the TDT performed by the Provider Defendants generated “TCD

Exam Data”, an example of which is contained below:




       191.    The “depth” measurement contained in the “TCD Exam Data” purports to measure

the size of each Insured’s head, as well as the location of blood vessels therein.

       192.    However, virtually all Insureds who underwent TDT with the Provider Defendants

purportedly had one of four sets of depth measurements, with the majority presenting with identical

depth measurements. In other words, according to the TCD Exam Data generated by the Provider

Defendants, the majority of Insureds who treated with the Provider Defendants had identically

sized heads with identically located blood vessels. For example:
                                                                                                62
Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 63 of 96 PageID #: 63




          (i)     On October 11, 2019, an Insured named TA was involved in an automobile
                  accident. On May 5, 2020, TA received TDT from the Fraudulent Macias
                  Practice. As a result of that TDT, the Fraudulent Macias Practice generated
                  TCD Exam Data with the following depth values: 52, 62, 67, 52, 62, 67, 47,
                  47, 62, 62, 75, 52, 52, 52, 52.

          (ii)    On October 3, 2019, an Insured named AT was involved in a motor vehicle
                  accident. On December 19, 2019, AT received TDT from the Fraudulent
                  Macias Practice. As a result of that TDT, the Fraudulent Macias Practice
                  generated TCD Exam Data with the following depth values: 52, 62, 67, 52,
                  62, 67, 47, 47, 62, 62, 75, 52, 52, 52, 52.

          (iii)   On July 20, 2019, an Insured named MAA was involved in a motor vehicle
                  accident. On September 4, 2019, MAA received TDT from the Fraudulent
                  Macias Practice. As a result of that TDT, the Fraudulent Macias Practice
                  generated TCD Exam Data with the following depth values: 52, 62, 67, 52,
                  62, 67, 47, 47, 62, 62, 75, 52, 52, 52, 52.

          (iv)    On July 16, 2019, an Insured named KLB was involved in a motor vehicle
                  accident. On October 2, 2019, KLB received TDT from Lifeline. As a result
                  of that TDT, Lifeline generated TCD Exam Data with the following depth
                  values: 52, 62, 67, 52, 62, 67, 47, 47, 62, 62, 75, 52, 52, 52, 52.

          (v)     On September 4, 2020, an Insured named FA was involved in a motor
                  vehicle accident. On September 23, 2020, FA received TDT from Lifeline.
                  As a result of that TDT, Lifeline generated TCD Exam Data with the
                  following depth values: 52, 62, 67, 52, 62, 67, 47, 47, 62, 62, 75, 52, 52, 52,
                  52.

          (vi)    On September 4, 2019, an Insured named EO was involved in a motor
                  vehicle accident. On September 25, 2019, EO received TDT from Lifeline.
                  As a result of that TDT, Lifeline generated TCD Exam Data with the
                  following depth values: 52, 62, 67, 52, 62, 67, 47, 47, 62, 62, 75, 52, 52, 52,
                  52.

          (vii)   On June 27, 2020, an Insured named LA was involved in a motor vehicle
                  accident. On July 9, 2020, LA received TDT from Amit Khaneja
                  Neurology. As a result of that TDT, Amit Khaneja Neurology generated
                  TCD Exam Data with the following depth values: 52, 62, 67, 52, 62, 67, 47,
                  47, 62, 62, 75, 52, 52, 52, 52.

          (viii) On July 11, 2019, an Insured named CM was involved in a motor vehicle
                 accident. On May 11, 2020, CM received TDT from Amit Khaneja
                 Neurology. As a result of that TDT, Amit Khaneja Neurology generated
                 TCD Exam Data with the following depth values: 52, 62, 67, 52, 62, 67, 47,
                 47, 62, 62, 75, 52, 52, 52, 52.


                                                                                              63
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 64 of 96 PageID #: 64




                (ix)    On April 14, 2020, an Insured named DJ was involved in a motor vehicle
                        accident. On June 24, 2020, DJ received TDT from Amit Khaneja
                        Neurology. As a result of that TDT, Amit Khaneja Neurology generated
                        TCD Exam Data with the following depth values: 52, 62, 67, 52, 62, 67, 47,
                        47, 62, 62, 75, 52, 52, 52, 52.

                (x)     On October 12, 2020, an Insured named ST was involved in a motor vehicle
                        accident. On October 28, 2020, ST received TDT from Hillside. As a result
                        of that TDT, Hillside generated TCD Exam Data with the following depth
                        values: 52, 62, 67, 52, 62, 67, 47, 47, 62, 62, 75, 52, 52, 52, 52.

                (xi)    On November 10, 2020, an Insured named II was involved in a motor
                        vehicle accident. On December 16, 2020, II received TDT from Hillside.
                        As a result of that TDT, Hillside generated TCD Exam Data with the
                        following depth values: 52, 62, 67, 52, 62, 67, 47, 47, 62, 62, 75, 52, 52, 52,
                        52.

                (xii)   On August 17, 2020, an Insured named CA was involved in a motor vehicle
                        accident. On December 10, 2020, CA received TDT from Hillside. As a
                        result of that TDT, Hillside generated TCD Exam Data with the following
                        depth values: 52, 62, 67, 52, 62, 67, 47, 47, 62, 62, 75, 52, 52, 52, 52.

       193.     It is extremely improbable – to the point of impossibility – that all of the Insureds

who treated with the Provider Defendants would present with one of four sets of depth

measurements.

       194.     Moreover, it is virtually impossible that most Insureds who treated with the

Provider Defendants would present with identical depth measurements.

           D. Dr. Dorsten’s Failure to Practice Medicine through Lifeline

       195.     Lifeline has never been a properly licensed medical professional corporation

because Dr. Dorsten holds no credentials in neurology and has never engaged in the practice of

medicine through the professional corporation.

       196.     Business Corporation Law §1507 makes clear that, for a medical professional

corporation to be lawfully licensed, a physician shareholder of a medical professional corporation

must (i) be authorized by law to practice the profession which the professional corporation is



                                                                                                    64
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 65 of 96 PageID #: 65




authorized to practice, and (ii) be engaged in the practice of medicine through the professional

corporation. BCL § 1507 provides as follows:

              A professional service corporation may issue shares only to individuals who are
              authorized by law to practice in this state a profession which such corporation is
              authorized to practice and who are or have been engaged in the practice of such
              profession in such corporation…or who will engage in the practice of such
              profession in such corporation within thirty days of the date such shares are
              issued….All shares issued, agreements made, or proxies granted in violation of this
              section shall be void.

       197.   Legislative history confirms that a medical professional corporation’s putative

physician-owner not only must be licensed to practice medicine but must also be engaged in the

practice of medicine through the medical professional corporation. For example, in commenting

on the proposed amendment to BCL § 1507 in 1971, the State Education Department, stated:

                       This bill amends the Business Corporation Law in relation to the operation
                       of professional service corporations. While this bill allows more flexibility
                       in the ownership and transfer of professional service corporation stock, it
                       maintains the basic concept of restricting ownership to professionals
                       working within the corporation.

       198.   Similarly, the New York Department of State commented that:

                      Section 1507 currently limits issuance of shares in such corporation to
                      persons licensed by this State to practice the profession which the
                      corporation is authorized to practice and who so practice in such corporation
                      or a predecessor entity.

                      The bill would add a third category of person eligible to receive stock, one
                      who will practice such profession “within 30 days of the date such shares
                      are issued”.

       199.   New York’s Department of Health was of the same opinion, commenting that:

                      The bill would amend Article 15 of the Business Corporation Law
                      pertaining to professional service corporations to allow the issuance of
                      shares of individuals who will engage in the practice of the profession
                      within 30 days of the date such shares are issued, in addition to those
                      presently so engaged…. (Emphasis added.)

(Copies of the memoranda are collectively annexed to this Complaint as Exhibit “6

                                                                                                 65
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 66 of 96 PageID #: 66




”).

       200.    Since Dr. Dorsten took nominal ownership of Lifeline, Dr. Dorsten has never

engaged in the practice of medicine through Lifeline as required by New York law.

       201.    Upon information and belief, not a single one of the bills that were submitted to

GEICO for reimbursement by Lifeline were for services actually performed by Dr. Dorsten.

       202.    At all relevant times Dr. Dorsten has owned and been employed by Dorsten

Radiology, P.C. and Dorsten Medical, P.C.

       203.    Upon information and belief Dr. Dorsten did not (i) supervise any of the treatment

or services allegedly provided to Insureds through Lifeline, or (ii) supervise or train any of the

medical professionals that allegedly provided the Fraudulent Services for Lifeline.

       204.    Lifeline exclusively provides neurological services, however Dr. Dorsten is a

radiologist, not a neurologist, and, upon information and belief, has neither the training nor the

medical expertise to perform and/or interpret neurological tests.

       205.    Upon information and belief Dr. Dorsten is not, and has never been, qualified to

provide, interpret, and/or supervise the provision of neurological services, including those

allegedly provided by the physicians and technicians associated with Lifeline.

       206.    Dr. Dorsten’s failure to practice medicine through the professional corporation and

inability to supervise the physicians and technicians who rendered the Fraudulent Services

compromised patient care and resulted in unnecessary testing.

           E. Dr. Duhamel’s Failure to Practice Medicine through Hillside

       207.    Hillside has never been a properly licensed medical professional corporation

because Dr. Duhamel holds no credentials in neurology and has never engaged in the practice of

medicine through the professional corporation.


                                                                                               66
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 67 of 96 PageID #: 67




       208.    As stated above, Business Corporation Law §1507 makes clear that, for a medical

professional corporation to be lawfully licensed, a physician shareholder of a medical professional

corporation must (i) be authorized by law to practice the profession which the professional

corporation is authorized to practice, and (ii) be engaged in the practice of medicine through the

professional corporation.

       209.    Since Dr. Duhamel took nominal ownership of Hillside, Dr. Duhamel has never

engaged in the practice of medicine through Hillside as required by New York law.

       210.    Upon information and belief, not a single bill submitted by Hillside to GEICO was

for services actually performed by Dr. Duhamel.

       211.    Upon information and belief Dr. Duhamel did not (i) supervise any of the treatment

or services allegedly provided to Insureds through Hillside, or (ii) supervise or train any of the

medical professionals that allegedly provided the Fraudulent Services for Hillside.

       212.    Hillside exclusively provides neurological services, however Dr. Duhamel is an

internist, not a neurologist, and, upon information and belief, has neither the training nor the

medical expertise to perform and/or interpret neurological tests.

       213.    Upon information and belief Dr. Duhamel is not, and has never been, qualified to

provide, interpret, and/or supervise the provision of neurological services, including those

allegedly provided by the physicians and technicians associated with Hillside.

       214.    Furthermore, based on findings of fact by the New York State Board in a

Determination and Order dated July 28, 2021, Dr. Duhamel was likely unable and/or unfit to

practice medicine during the time that Hillside was purportedly performing services.




                                                                                                67
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 68 of 96 PageID #: 68




       215.    Dr. Duhamel’s failure to practice medicine through the professional corporation

and inability to supervise the physicians and technicians who rendered the Fraudulent Services

compromised patient care and resulted in unnecessary testing.

           F. Lifeline and Hillside’s Fraudulent Billing for Services Provided by
              Independent Contractors

       216.    Defendants’ fraudulent scheme also included submission of bills to GEICO seeking

payment for services performed by independent contractors.

       217.    Under the No-Fault Laws, professional corporations are ineligible to bill for or

receive payment for goods or services provided by independent contractors – the healthcare services

must be provided by the professional corporations, themselves, or by their employees.

       218.    Since 2001, the New York State Insurance Department consistently has reaffirmed

its longstanding position that professional corporations are not entitled to receive reimbursement

under the No-Fault Laws for healthcare providers performing services as independent contractors.

See DOI Opinion Letter, March 21, 2005 (DOI refused to modify its earlier opinions based upon

interpretations of the Medicare statute issued by the CMS); DOI Opinion Letter, October 29, 2003

(extending the independent contractor rule to hospitals); DOI Opinion Letter, March 11, 2002 (“If

the physician has contracted with the PC as an independent contractor, and is not an employee or

shareholder of the PC, such physician may not represent himself or herself as an employee of the PC

eligible to bill for health services rendered on behalf of the PC, under the New York Comprehensive

Motor Vehicle Insurance Reparations Act…”); DOI Opinion Letter, February 21, 2001 (“where the

health services are performed by a provider who is an independent contractor with the PC and is not

an employee under the direct supervision of a PC owner, the PC is not authorized to bill under No-

Fault as a licensed provider of those services”); and DOI Opinion Letter, February 5, 2002 (refusing



                                                                                                 68
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 69 of 96 PageID #: 69




to modify position set forth in 2-21-01 Opinion letter despite a request from the New York State

Medical Society). Copies of the relevant DOI Opinion letters are annexed hereto as Exhibit “7.”

       219.    At all relevant times, the bills submitted by Lifeline and Hillside included charges

for services that were provided by persons having no employment relationship with Lifeline or

Hillside.

       220.    At all relevant times, neither Lifeline nor Hillside had any neurologists on staff who

were actual employees of the professional corporations.

       221.    Roy Shanon, M.D. (“Dr. Shanon”) is identified as the reading neurologist on

virtually every report submitted to GEICO by Lifeline. However, Dr. Shanon was an independent

contractor, not an employee, of Lifeline.

       222.    Either Omar Ahmed, M.D. (“Dr. Ahmed”) or Dr. Shanon is identified as the reading

neurologist on virtually every report submitted to GEICO by Hillside. However, Dr. Ahmed and

Dr. Shanon were independent contractors, not employees, of Hillside.

       223.    Dr. Shanon maintained non-exclusive relationships with Lifeline and Hillside and

contemporaneously performed services on behalf of other medical practices, some of which were

in direct competition with Lifeline and Hillside.

       224.    For example, Lifeline and Hillside billed GEICO for neurology services performed

by Dr. Shanon, while at the same time GEICO received bills for services performed by Dr. Shanon

at several other neurology practices that are in direct competition with Lifeline and Hillside.

       225.    During the time when he was purportedly employed by Lifeline and Hillside, Dr.

Shanon was also working with the following facilities:

               (i)     Healthcare Medical Services, P.C.

               (ii)    Regal Diagnostics, LLC


                                                                                                  69
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 70 of 96 PageID #: 70




               (iii)   SMB Medical, P.C.

               (iv)    Healthwise Medical Associates, P.C.

               (v)     Central Park East Medical, P.C.

               (vi)    Metro Point Medical, P.C.

               (vii)   Nassau Queens Medical, P.C.

               (viii) Daniel Shapiro, M.D.

       226.    Furthermore, during the time when he was purportedly employed by Hillside, Dr.

Shanon was also working with the following facilities:

               (i)     Healthcare Medical Services, P.C.

               (ii)    Regal Diagnostics, LLC

               (iii)   SMB Medical, P.C.

               (iv)    Healthwise Medical Associates, P.C.

               (v)     Central Park East Medical, P.C.

       227.    Additionally, Dr. Shanon worked without any supervision by Dr. Dorsten or Dr.

Duhamel as, upon information and belief, neither Dr. Dorsten nor Dr. Duhamel were qualified to

provide such supervision and both Dr. Dorsten and Dr. Duhamel maintained full time employment

at other medical practices.

       228.    Dr. Ahmed maintained a non-exclusive relationship with Hillside, and

contemporaneously performed services on behalf of other medical practices, some of which were

in direct competition with Hillside.

       229.    For example, Hillside billed GEICO for neurology services performed by Dr.

Ahmed, while at the same time GEICO received bills for services performed by Dr. Ahmed at

several other neurology practices that are in direct competition with Lifeline.


                                                                                           70
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 71 of 96 PageID #: 71




       230.    In fact, during the time when he was purportedly employed by Hillside, Dr. Ahmed

was affiliated with the following facilities as an alleged employee:

               (i)     Svetlana Fish Physician, P.C.

               (ii)    Modern Brooklyn Medical, P.C.

               (iii)   Healthwise Medical Associates, P.C.

               (iv)    Northern Medical Care, P.C.

               (v)     Metro Point Medical P.C.

               (vi)    East Coast Medical Care P.C.

               (vii)   Daniel Shapiro M.D.

       231.    Additionally, Dr. Ahmed worked without any supervision by Dr. Duhamel as, upon

information and belief, Dr. Duhamel was not qualified or able to provide such supervision.

       232.    By electing to treat the healthcare professionals as independent contractors rather

than employees, the Defendants realized significant economic benefits – for instance:

               (i)     avoiding the obligation to collect and remit income tax as required by 26
                       U.S.C. § 3102;

               (ii)    avoiding payment of the FUTA excise tax required by 26 U.S.C. § 3301
                       (6.2 percent of all income paid);

               (iii)   avoiding payment of the FICA excise tax required by 26 U.S.C. § 3111
                       (7.65 percent of all income paid);

               (iv)    avoiding payment of workers’ compensation insurance as required by New
                       York Workers’ Compensation Law § 10;

               (v)     avoiding the need to secure any malpractice insurance; and

               (vi)    avoiding claims of agency-based liability arising from work performed by
                       the health care professionals.




                                                                                               71
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 72 of 96 PageID #: 72




       233.    The Defendants billed for the Fraudulent Services as if they were provided by actual

employees of the Provider Defendants to make it appear as if the services were eligible for

reimbursement.

       234.    The Defendants’ misrepresentations were consciously designed to mislead GEICO

into believing that it was obligated to pay for these services, when in fact GEICO was not.

       235.    Because Dr. Shanon and Dr. Ahmed were independent contractors when they

performed the Fraudulent Services, Lifeline and Hillside never had any right to bill or collect No-

Fault Benefits in connection with those services.

           G. The Fraudulent Billing Defendants Submitted or Caused to be Submitted to
              GEICO

       236.    To support their fraudulent charges, Defendants systematically submitted or caused

to be submitted hundreds of NF-3, HCFA-1500 forms, and/or treatment reports through the

Provider Defendants to GEICO seeking payment for the Fraudulent Services for which the

Defendants were not entitled to receive payment.

       237.    The NF-3, HCFA-1500 forms, and/or treatment reports submitted to GEICO by and

on behalf of the Provider Defendants were false and misleading in the following material respects:

               (i)     The NF-3, HCFA-1500 forms and supporting documentation submitted by
                       and on behalf of the Provider Defendants uniformly misrepresented to
                       GEICO that the Fraudulent Services were medically necessary. In fact, the
                       Fraudulent Services were not medically necessary and were provided
                       pursuant to pre-determined fraudulent protocols designed solely to
                       financially enrich Defendants, rather than to treat or otherwise benefit the
                       Insureds;

               (ii)    The NF-3 forms, HCFA-1500 forms, and treatment reports submitted by
                       and on behalf of the Provider Defendants uniformly fraudulently concealed
                       the fact that the Fraudulent Services were provided – to the extent that they
                       were provided at all – pursuant to illegal kickback and referral arrangements
                       amongst the Defendants and others.

               (iii)   The NF-3 forms, HCFA-1500 forms, and treatment reports submitted by
                       and on behalf of Hillside and Lifeline uniformly misrepresented to GEICO
                                                                                                 72
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 73 of 96 PageID #: 73




                        that Hillside and Lifeline were eligible to receive No-Fault Benefits
                        pursuant to Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-3.11 for
                        the services that supposedly were performed. In fact, Hillside and Lifeline
                        were not eligible to seek or pursue collection of No-Fault Benefits for the
                        services that supposedly were performed because the services were
                        rendered by independent contractors as opposed to Hillside and Lifeline’s
                        employees.

                 (iv)   The NF-3 forms, HCFA-1500 forms, and treatment reports submitted by
                        and on behalf of Hillside and Lifeline uniformly fraudulently concealed the
                        fact that Hillside and Lifeline are professional corporations operating in
                        violation of material licensing laws in that they are medical professional
                        corporations nominally owned by physicians who do not actually practice
                        medicine through the professional corporations.

             H. Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

          238.   The Defendants legally and ethically were obligated to act honestly and with integrity

in connection with the billing that they submitted, or caused to be submitted, to GEICO.

          239.   To induce GEICO to promptly pay the fraudulent charges for the Fraudulent

Services, the Defendants systemically concealed their fraud and went to great lengths to accomplish

this concealment.

          240.   Specifically, the Defendants knowingly misrepresented and concealed facts related

to the Provider Defendants in an effort to prevent discovery of the fact that the Provider Defendants

unlawfully exchanged kickbacks for patient referrals.

          241.   Additionally, the Defendants entered into complex financial arrangements with one

another that were designed to, and did, conceal the fact that the Provider Defendants unlawfully

exchanged kickbacks for patient referrals.

          242.   Furthermore, the billing and supporting documentation submitted by the Provider

Defendants for the Fraudulent Services, when viewed in isolation, did not reveal its fraudulent

nature.




                                                                                                    73
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 74 of 96 PageID #: 74




       243.    Nevertheless, Defendants knowingly misrepresented and concealed facts in order

to prevent GEICO from discovering that the Fraudulent Services were medically unnecessary and

performed – to the extent they were performed at all – pursuant to fraudulent pre-determined

protocols designed to maximize the charges that could be submitted, rather than to benefit the

Insureds who supposedly were subjected to the Fraudulent Services.

       244.    In addition, the Defendants knowingly misrepresented and concealed facts related

to the employment status of the health care professionals associated with the Lifeline and Hillside

in order to prevent GEICO from discovering that the health care professionals performing many

of the Fraudulent Services were not employed by the Provider Defendants.

       245.    In addition, the Defendants knowingly misrepresented and concealed facts in order

to prevent GEICO from discovering that Dr. Dorsten did not practice medicine through Lifeline

and Dr. Duhamel did not practice medicine through Hillside.

       246.    The Defendants also hired law firms to pursue collection of the fraudulent charges

from GEICO and other insurers. These law firms routinely filed expensive and time-consuming

litigation against GEICO and other insurers if the charges were not promptly paid in full.

       247.    The Defendants’ collection efforts through numerous separate No-Fault collection

proceedings, which proceedings may continue for years, is an essential part of their fraudulent

scheme since they know it is impractical for an arbitrator or civil court judge in a single No-Fault

arbitration or civil court proceeding, typically involving a single bill, to uncover or address the

Defendants’ large scale-scale, complex fraud scheme involving numerous patients across

numerous different clinics located throughout the metropolitan area.

       248.    GEICO is under statutory and contractual obligations to promptly and fairly process

claims within 30 days. The facially-valid documents submitted to GEICO in support of the


                                                                                                 74
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 75 of 96 PageID #: 75




fraudulent charges at issue, combined with the material misrepresentations and fraudulent litigation

activity described above, were designed to and did cause GEICO to rely upon them. As a result,

GEICO incurred damages of more than $710,000.00 based upon the fraudulent charges.

        249.    Based upon Defendants’ material misrepresentations and other affirmative acts to

conceal their fraud from GEICO, GEICO did not discover and could not reasonably have discovered

that its damages were attributable to fraud until shortly before it filed this Complaint.

                             AS AND FOR A FIRST CAUSE OF ACTION
                                         Against All Defendants
                          (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)

        250.    GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

        251.    There is an actual case in controversy between GEICO and the Defendants regarding

more than $2,800,000.00 million in fraudulent billing for the Fraudulent Services that has been

submitted to GEICO under the names of the Provider Defendants.

        252.    Specifically, there is more than $900,000.00 in pending fraudulent billing from the

Fraudulent Macias Practice; $820,000.00 in pending fraudulent billing from Lifeline; $210,000.00

in pending fraudulent billing from Amit Khaneja Neurology; and $900,000.00 in pending fraudulent

billing from Hillside.

        253.    The Defendants have no right to receive payment for any pending bills submitted to

GEICO because the Fraudulent Services were not medically necessary and were provided – to the

extent they were provided at all – pursuant to pre-determined fraudulent protocols designed solely

to financially enrich Defendants, rather than to treat or otherwise benefit the Insureds who

purportedly were subjected to them.




                                                                                                 75
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 76 of 96 PageID #: 76




       254.    The Defendants have no right to receive payment for any pending bills submitted

to GEICO because the Fraudulent Services were provided – to the extent that they were provided

at all – pursuant to illegal kickback arrangements amongst the Defendants, and others.

       255.    The Defendants have no right to receive payment for any pending bills submitted

to GEICO under the names of Lifeline or Hillside because, in many cases, the Fraudulent Services

were provided by independent contractors, rather than by employees of Lifeline or Hillside.

       256.    The Defendants have no right to receive payment for any pending bills submitted to

GEICO for services purportedly rendered through Lifeline or Hillside because Lifeline and Hillside

are professional corporations that are operating in violation of material licensing laws in that they

are medical professional corporations nominally owned by medical doctors who do not actually

practice medicine through the professional corporation.

       257.    Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202, declaring that:

               (i)     The Defendants have no right to receive payment for any pending bills
                       submitted to GEICO because the Fraudulent Services were not medically
                       necessary and were provided – to the extent they were provided at all –
                       pursuant to pre-determined fraudulent protocols designed solely to
                       financially enrich Defendants, rather than to treat or otherwise benefit the
                       Insureds who purportedly were subjected to them;

               (ii)    The Defendants have no right to receive payment for any pending bills
                       submitted to GEICO because the Fraudulent Services were provided – to
                       the extent that they were provided at all – pursuant to illegal kickback
                       arrangements amongst the Defendants and others;

               (iii)   The Defendants have no right to receive payment for any pending bills
                       submitted to GEICO under the names of Lifeline or Hillside because, in
                       many cases, the Fraudulent Services were provided by independent
                       contractors, rather than by employees of Lifeline or Hillside; and

               (iv)    The Defendants have no right to receive payment for any pending bills
                       submitted to GEICO for services purportedly rendered through Lifeline or
                       Hillside because Lifeline and Hillside are professional corporations that are
                       operating in violation of material licensing laws in that they are medical
                                                                                                  76
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 77 of 96 PageID #: 77




                       professional corporations nominally owned by medical doctors who do not
                       actually practice medicine through the professional corporation.


                            AS AND FOR A SECOND CAUSE OF ACTION
                         Against Dr. Dorsten and John Doe Defendants “1” – “10”
                                 (Violation of RICO, 18 U.S.C. § 1962(c))

       258.    GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

       259.    Lifeline is an ongoing “enterprise”, as that term is defined in 18 U.S.C. § 1961(4),

that engages in activities which affect interstate commerce.

       260.    Dr. Dorsten and John Doe Defendants “1” – “10” knowingly have conducted and/or

participated, directly or indirectly, in the conduct of Lifeline’s affairs through a pattern of

racketeering activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. §

1341, based upon the use of the United States mails to submit or cause to be submitted hundreds of

fraudulent charges on a continuous basis for over twenty-two months seeking payments that Lifeline

was not eligible to receive under the No-Fault Laws because: (i) the billed-for-services were not

medically necessary; (ii) the billed-for-services were performed and billed pursuant to a pre-

determined, fraudulent treatment and billing protocol designed solely to enrich Defendants; (iii)

Lifeline obtained its patients through the Defendants’ illegal kickback scheme; (iv) in many cases,

the billed-for services were provided – to the extent they were provided at all – by independent

contractors, rather than by Lifeline’s employees; and (v) Dr. Dorsten never practiced medicine

through the professional corporation. The fraudulent billings and corresponding mailings submitted

to GEICO that comprise, in part, the pattern of racketeering activity identified through the date of

this Complaint are described in the chart annexed hereto as Exhibit “1”.

       261.    Lifeline’s business is racketeering activity, inasmuch as the enterprise exists for the

purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are the regular
                                                                                                   77
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 78 of 96 PageID #: 78




ways in which Dr. Dorsten operated Lifeline, inasmuch as Lifeline never was eligible to bill for or

collect No-Fault Benefits, and acts of mail fraud therefore were essential in order for Lifeline to

function. Furthermore, the intricate planning required to carry out and conceal the predicate acts of

mail fraud implies a threat of continued criminal activity, as does the fact that Defendants continue

to attempt collection on the fraudulent billing submitted through Lifeline to the present day.

          262.   Lifeline is engaged in inherently unlawful acts inasmuch as it continues to attempt

collection on fraudulent billing submitted to GEICO and other insurers. These inherently unlawful

acts are taken by Lifeline in pursuit of inherently unlawful goals – namely, the theft of money from

GEICO and other insurers through fraudulent No-Fault billing.

          263.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid at least $123,000.00 pursuant to the fraudulent bills submitted

by the Defendants through Lifeline.

          264.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

proper.

                            AS AND FOR A THIRD CAUSE OF ACTION
                        Against Dr. Dorsten and John Doe Defendants “1” – “10”
                                (Violation of RICO, 18 U.S.C. § 1962(d))

          265.   GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

          266.   Lifeline is an ongoing “enterprise”, as that term is defined in 18 U.S.C. § 1961(4),

that engaged in activities which affected interstate commerce.

          267.   Dr. Dorsten and John Doe Defendants “1” – “10” are employed by and/or




                                                                                                  78
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 79 of 96 PageID #: 79




associated with the Lifeline enterprise.

        268.    Dr. Dorsten and John Doe Defendants “1” – “10” knowingly have agreed, combined

and conspired to conduct and/or participate, directly or indirectly, in the conduct of Lifeline’s affairs

through a pattern of racketeering activity consisting of repeated violations of the federal mail fraud

statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

submitted hundreds of fraudulent charges on a continuous basis for over twenty-two months seeking

payments that Lifeline was not eligible to receive under the No-Fault Laws because: (i) the billed-

for-services were not medically necessary; (ii) the billed-for-services were performed and billed

pursuant to a pre-determined, fraudulent treatment and billing protocol designed solely to enrich

Defendants; (iii) Lifeline obtained its patients through the Defendants’ illegal kickback scheme;

(iv) in many cases, the billed-for services were provided – to the extent they were provided at all

– by independent contractors, rather than by Lifeline’s employees; and (v) Dr. Dorsten never

practiced medicine through the professional corporation. The fraudulent bills and corresponding

mailings submitted to GEICO that comprise the pattern of racketeering activity identified through

the date of this Complaint are described in the chart annexed hereto as Exhibit “1.”

        269.    Dr. Dorsten and John Doe Defendants “1” – “10” knew of, agreed to and acted in

furtherance of the common overall objective (i.e., to defraud GEICO and other insurers of money)

by submitting or facilitating the submission of fraudulent charges to GEICO.

        270.    GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid at least $123,000.00 pursuant to the fraudulent bills submitted

by Dr. Dorsten and John Doe Defendants “1” – “10” through Lifeline.

        271.    By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and


                                                                                                      79
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 80 of 96 PageID #: 80




proper.

                           AS AND FOR A FOURTH CAUSE OF ACTION
                   Against Dr. Dorsten, John Doe Defendants “1” – “10” and Lifeline
                                        (Common Law Fraud)

          272.   GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

          273.   Dr. Dorsten, John Doe Defendants “1” – “10”, and Lifeline intentionally and

knowingly made false and fraudulent statements of material fact to GEICO and concealed material

facts from GEICO in the course of their submission of hundreds of fraudulent bills seeking payment

for the Fraudulent Services.

          274.   The false and fraudulent statements of material fact and acts of fraudulent

concealment include: (i) in every claim, the representation that Lifeline was properly licensed, and

therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law § 5102(a)(1) and 11

N.Y.C.R.R. § 65-3.16(a)(12), when in fact it was not properly licensed in that it obtained patients

through an illegal kickback scheme; (ii) in every claim, the representation that the billed-for services

were medically necessary, when in fact the billed-for services were not medically necessary and

were performed and billed pursuant to a pre-determined, fraudulent protocol designed solely to

enrich Dr. Dorsten, John Doe Defendants “1” – “10”, and Lifeline; (iii) in every claim, the

representation that the billed-for services were provided by employees of Lifeline, when in fact many

of the billed-for services were provided by independent contractors; and (iv) in every claim, the

representation that Lifeline was properly licensed, and therefore, eligible to receive No-Fault

Benefits pursuant to Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12), when in fact

it was not properly licensed in that Dr. Dorsten never practiced medicine through the professional

corporation. The fraudulent billings and corresponding mailings submitted to GEICO that comprise


                                                                                                     80
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 81 of 96 PageID #: 81




the fraudulent activity identified through the date of this Complaint are described in the chart

annexed hereto as Exhibit “1”.

          275.   Dr. Dorsten, John Doe Defendants “1” – “10”, and Lifeline intentionally made the

above-described false and fraudulent statements and concealed material facts in a calculated effort

to induce GEICO to pay charges submitted through Lifeline that were not compensable under the

No-Fault Laws.

          276.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid at least $123,000.00 pursuant to the fraudulent bills submitted

by Dr. Dorsten and John Doe Defendants “1” – “10” through Lifeline.

          277.   Dr. Dorsten, John Doe Defendants “1” – “10”, and Lifeline’s extensive fraudulent

conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles GEICO

to recover punitive damages.

          278.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

                            AS AND FOR A FIFTH CAUSE OF ACTION
                   Against Dr. Dorsten, John Doe Defendants “1” – “10”, and Lifeline
                                     (Unjust Enrichment)

          279.   GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

          280.   As set forth above, Dr. Dorsten, John Doe Defendants “1” – “10”, and Lifeline have

engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.




                                                                                                  81
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 82 of 96 PageID #: 82




       281.    When GEICO paid the bills and charges submitted by or on behalf of Lifeline for

No-Fault Benefits, it reasonably believed that it was legally obligated to make such payments based

on the Defendants’ improper, unlawful, and/or unjust acts.

       282.    Dr. Dorsten, John Doe Defendants “1” – “10”, and Lifeline have been enriched at

GEICO’s expense by GEICO’s payments, which constituted a benefit that Defendants voluntarily

accepted notwithstanding their improper, unlawful, and unjust billing scheme.

       283.    Dr. Dorsten, John Doe Defendants “1” – “10”, and Lifeline’s retention of GEICO’s

payments violates fundamental principles of justice, equity and good conscience.

       284.    By reason of the above, Dr. Dorsten, John Doe Defendants “1” – “10”, and Lifeline

have been unjustly enriched in an amount to be determined at trial, but in no event less than

$123,000.00

                           AS AND FOR A SIXTH CAUSE OF ACTION
                       Against Dr. Macias, John Doe Defendants “1” – “10” and
                                   the Fraudulent Macias Practice
                                       (Common Law Fraud)

       285.    GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

       286.    Dr. Macias, John Doe Defendants “1” – “10”, and the Fraudulent Macias Practice

intentionally and knowingly made false and fraudulent statements of material fact to GEICO and

concealed material facts from GEICO in the course of their submission of hundreds of fraudulent

bills seeking payment for the Fraudulent Services.

       287.    The false and fraudulent statements of material fact and acts of fraudulent

concealment include: (i) in every claim, the representation that the Fraudulent Macias Practice was

properly licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §

5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12), when in fact it was not properly licensed in that it

                                                                                                82
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 83 of 96 PageID #: 83




obtained patients through an illegal kickback scheme; and (ii) in every claim, the representation that

the billed-for services were medically necessary, when in fact the billed-for services were not

medically necessary and were performed and billed pursuant to a pre-determined, fraudulent

protocol designed solely to enrich Dr. Macias, John Doe Defendants “1” – “10”, and the Fraudulent

Macias Practice. The fraudulent billings and corresponding mailings submitted to GEICO that

comprise the fraudulent activity identified through the date of this Complaint are described in the

chart annexed hereto as Exhibit “2”.

          288.   Dr. Macias, John Doe Defendants “1” – “10”, and the Fraudulent Macias Practice

intentionally made the above-described false and fraudulent statements and concealed material facts

in a calculated effort to induce GEICO to pay charges submitted through the Fraudulent Macias

Practice that were not compensable under the No-Fault Laws.

          289.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid approximately $156,000.00 pursuant to the fraudulent bills

submitted by Dr. Macias and John Doe Defendants “1” – “10” through the Fraudulent Macias

Practice.

          290.   Dr. Macias, John Doe Defendants “1” – “10”, and the Fraudulent Macias Practice’s

extensive fraudulent conduct demonstrates a high degree of moral turpitude and wanton dishonesty

that entitles GEICO to recover punitive damages.

          291.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

                           AS AND FOR A SEVENTH CAUSE OF ACTION
                          Against Dr. Macias, John Doe Defendants “1” – “10”,
                              and the Fraudulent Macias Practice
                                      (Unjust Enrichment)

                                                                                                   83
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 84 of 96 PageID #: 84




       292.    GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

       293.    As set forth above, Dr. Macias, John Doe Defendants “1” – “10”, and the Fraudulent

Macias Practice have engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment

of GEICO.

       294.    When GEICO paid the bills and charges submitted by or on behalf of the Fraudulent

Macias Practice for No-Fault Benefits, it reasonably believed that it was legally obligated to make

such payments based on the Defendants’ improper, unlawful, and/or unjust acts.

       295.    Dr. Macias, John Doe Defendants “1” – “10”, and the Fraudulent Macias Practice

have been enriched at GEICO’s expense by GEICO’s payments, which constituted a benefit that

Defendants voluntarily accepted notwithstanding their improper, unlawful, and unjust billing

scheme.

       296.    Dr. Macias, John Doe Defendants “1” – “10”, and the Fraudulent Macias Practice’s

retention of GEICO’s payments violates fundamental principles of justice, equity and good

conscience.

       297.    By reason of the above, Dr. Macias, John Doe Defendants “1” – “10”, and the

Fraudulent Macias Practice have been unjustly enriched in an amount to be determined at trial, but

approximately $156,000.00.

                           AS AND FOR AN EIGHTH CAUSE OF ACTION
                        Against Dr. Khaneja and John Doe Defendants “1” – “10”
                                (Violation of RICO, 18 U.S.C. § 1962(c))

       298.    GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.



                                                                                                  84
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 85 of 96 PageID #: 85




       299.    Amit Khaneja Neurology is an ongoing “enterprise”, as that terms is defined in 18

U.S.C. § 1961(4), that engages in activities which affect interstate commerce.

       300.    Dr. Khaneja and John Doe Defendants “1” – “10” knowingly have conducted

and/or participated, directly or indirectly, in the conduct of Amit Khaneja Neurology’s affairs

through a pattern of racketeering activity consisting of repeated violations of the federal mail fraud

statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

submitted hundreds of fraudulent charges on a continuous basis for over two years seeking payments

that Amit Khaneja Neurology was not eligible to receive under the No-Fault Laws because: (i) the

billed-for-services were not medically necessary; (ii) the billed-for-services were performed and

billed pursuant to a pre-determined, fraudulent treatment and billing protocol designed solely to

enrich Defendants; and (iii) Amit Khaneja Neurology obtained its patients through the Defendants’

illegal kickback scheme. The fraudulent billings and corresponding mailings submitted to GEICO

that comprise, in part, the pattern of racketeering activity identified through the date of this

Complaint are described in the chart annexed hereto as Exhibit “3”.

       301.    Amit Khaneja Neurology’s business is racketeering activity, inasmuch as the

enterprise exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of

mail fraud are the regular ways in which Dr. Khaneja operated Amit Khaneja Neurology, inasmuch

as Amit Khaneja Neurology never was eligible to bill for or collect No-Fault Benefits, and acts of

mail fraud therefore were essential in order for Amit Khaneja Neurology to function. Furthermore,

the intricate planning required to carry out and conceal the predicate acts of mail fraud implies a

threat of continued criminal activity, as does the fact that Defendants continue to attempt collection

on the fraudulent billing submitted through Amit Khaneja Neurology to the present day.




                                                                                                   85
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 86 of 96 PageID #: 86




           302.   Amit Khaneja Neurology is engaged in inherently unlawful acts inasmuch as it

continues to attempt collection on fraudulent billing submitted to GEICO and other insurers. These

inherently unlawful acts are taken by Amit Khaneja Neurology in pursuit of inherently unlawful

goals – namely, the theft of money from GEICO and other insurers through fraudulent No-Fault

billing.

           303.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid approximately $101,000.00 pursuant to the fraudulent bills

submitted by Dr. Khaneja and John Doe Defendants “1” – “10” through Amit Khaneja Neurology.

           304.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

proper.


                             AS AND FOR A NINTH CAUSE OF ACTION
                         Against Dr. Khaneja and John Doe Defendants “1” – “10”
                                 (Violation of RICO, 18 U.S.C. § 1962(d))

           305.   GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

           306.   Amit Khaneja Neurology is an ongoing “enterprise”, as that term is defined in 18

U.S.C. § 1961(4), that engaged in activities which affected interstate commerce.

           307.   Dr. Khaneja and John Doe Defendants “1” – “10” are employed by and/or

associated with the Amit Khaneja Neurology enterprise.

           308.   Dr. Khaneja and John Doe Defendants “1” – “10” knowingly have agreed, combined

and conspired to conduct and/or participate, directly or indirectly, in the conduct of Amit Khaneja

Neurology’s affairs through a pattern of racketeering activity consisting of repeated violations of the

federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit

                                                                                                    86
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 87 of 96 PageID #: 87




or cause to be submitted hundreds of fraudulent charges on a continuous basis for over two years

seeking payments that Amit Khaneja Neurology was not eligible to receive under the No-Fault

Laws because: (i) the billed-for-services were not medically necessary; (ii) the billed-for-services

were performed and billed pursuant to a pre-determined, fraudulent treatment and billing protocol

designed solely to enrich Defendants; (iii) Amit Khaneja Neurology obtained its patients through

the Defendants’ illegal kickback scheme. The fraudulent bills and corresponding mailings

submitted to GEICO that comprise the pattern of racketeering activity identified through the date of

this Complaint are described in the chart annexed hereto as Exhibit “3.”

          309.   Dr. Khaneja and John Doe Defendants “1” – “10” knew of, agreed to and acted in

furtherance of the common overall objective (i.e., to defraud GEICO and other insurers of money)

by submitting or facilitating the submission of fraudulent charges to GEICO.

          310.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid approximately $101,000.00 pursuant to the fraudulent bills

submitted by Dr. Khaneja and John Doe Defendants “1” – “10” through Amit Khaneja Neurology.

          311.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

proper.


                           AS AND FOR A TENTH CAUSE OF ACTION
          Against Dr. Khaneja, John Doe Defendants “1” – “10” and Amit Khaneja Neurology
                                       (Common Law Fraud)

          312.   GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

          313.   Dr. Khaneja, John Doe Defendants “1” – “10”, and Amit Khaneja Neurology

intentionally and knowingly made false and fraudulent statements of material fact to GEICO and

                                                                                                 87
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 88 of 96 PageID #: 88




concealed material facts from GEICO in the course of their submission of hundreds of fraudulent

bills seeking payment for the Fraudulent Services.

       314.    The false and fraudulent statements of material fact and acts of fraudulent

concealment include: (i) in every claim, the representation that Amit Khaneja Neurology was

properly licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §

5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12), when in fact it was not properly licensed in that it

obtained patients through an illegal kickback scheme; and (ii) in every claim, the representation that

the billed-for services were medically necessary, when in fact the billed-for services were not

medically necessary and were performed and billed pursuant to a pre-determined, fraudulent

protocol designed solely to enrich Dr. Khaneja, John Doe Defendants “1” – “10”, and Amit Khaneja

Neurology. The fraudulent billings and corresponding mailings submitted to GEICO that comprise

the fraudulent activity identified through the date of this Complaint are described in the chart

annexed hereto as Exhibit “3”.

       315.    Dr. Khaneja, John Doe Defendants “1” – “10”, and Amit Khaneja Neurology

intentionally made the above-described false and fraudulent statements and concealed material facts

in a calculated effort to induce GEICO to pay charges submitted through Amit Khaneja Neurology

that were not compensable under the No-Fault Laws.

       316.    GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid approximately $101,000.00 pursuant to the fraudulent bills

submitted by Dr. Khaneja and John Doe Defendants “1” – “10” through Amit Khaneja Neurology.

       317.    Dr. Khaneja, John Doe Defendants “1” – “10”, and Amit Khaneja Neurology’s

extensive fraudulent conduct demonstrates a high degree of moral turpitude and wanton dishonesty

that entitles GEICO to recover punitive damages.


                                                                                                   88
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 89 of 96 PageID #: 89




          318.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

                        AS AND FOR AN ELEVENTH CAUSE OF ACTION
          Against Dr. Khaneja, John Doe Defendants “1” – “10”, and Amit Khaneja Neurology
                                    (Unjust Enrichment)

          319.   GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

          320.   As set forth above, Dr. Khaneja, John Doe Defendants “1” – “10”, and Amit Khaneja

Neurology have engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of

GEICO.

          321.   When GEICO paid the bills and charges submitted by or on behalf of Amit Khaneja

Neurology for No-Fault Benefits, it reasonably believed that it was legally obligated to make such

payments based on the Defendants’ improper, unlawful, and/or unjust acts.

          322.   Dr. Khaneja, John Doe Defendants “1” – “10”, and Amit Khaneja Neurology have

been enriched at GEICO’s expense by GEICO’s payments, which constituted a benefit that

Defendants voluntarily accepted notwithstanding their improper, unlawful, and unjust billing

scheme.

          323.   Dr. Khaneja, John Doe Defendants “1” – “10”, and Amit Khaneja Neurology’s

retention of GEICO’s payments violates fundamental principles of justice, equity and good

conscience.

          324.   By reason of the above, Dr. Khaneja, John Doe Defendants “1” – “10”, and Amit

Khaneja Neurology have been unjustly enriched in an amount to be determined at trial,

approximately $101,000.00


                                                                                                89
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 90 of 96 PageID #: 90




                           AS AND FOR A TWELFTH CAUSE OF ACTION
                          Against Hillside and John Doe Defendants “1” – “10”
                                         (Common Law Fraud)

       325.    GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

       326.    Hillside and John Doe Defendants “1” – “10” intentionally and knowingly made false

and fraudulent statements of material fact to GEICO and concealed material facts from GEICO in

the course of their submission of hundreds of fraudulent bills seeking payment for the Fraudulent

Services.

       327.    The false and fraudulent statements of material fact and acts of fraudulent

concealment include: (i) in every claim, the representation that Hillside was properly licensed, and

therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law § 5102(a)(1) and 11

N.Y.C.R.R. § 65-3.16(a)(12), when in fact it was not properly licensed in that it obtained patients

through an illegal kickback scheme; (ii) in every claim, the representation that the billed-for services

were medically necessary, when in fact the billed-for services were not medically necessary and

were performed and billed pursuant to a pre-determined, fraudulent protocol designed solely to

enrich Hillside and John Doe Defendants “1” – “10”; (iii) in many cases, the billed-for services

were provided – to the extent they were provided at all – by independent contractors, rather than

by Hillside’s employees; and (iv) in every claim, the representation that Hillside was properly

licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law § 5102(a)(1)

and 11 N.Y.C.R.R. § 65-3.16(a)(12), when in fact it was not properly licensed in that Dr. Duhamel

never practiced medicine through the professional corporation. The fraudulent billings and

corresponding mailings submitted to GEICO that comprise the fraudulent activity identified through

the date of this Complaint are described in the chart annexed hereto as Exhibit “4”.


                                                                                                     90
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 91 of 96 PageID #: 91




          328.   Hillside and John Doe Defendants “1” – “10” intentionally made the above-described

false and fraudulent statements and concealed material facts in a calculated effort to induce GEICO

to pay charges submitted through Hillside that were not compensable under the No-Fault Laws.

          329.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid at least $350,000.00 pursuant to the fraudulent bills submitted

by Hillside and John Doe Defendants “1” – “10.”

          330.   Hillside and John Doe Defendants “1” – “10”’s extensive fraudulent conduct

demonstrates a high degree of moral turpitude and wanton dishonesty that entitles GEICO to recover

punitive damages.

          331.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

                         AS AND FOR A THIRTEENTH CAUSE OF ACTION
                          Against Hillside and John Doe Defendants “1” – “10”
                                      (Unjust Enrichment)

          332.   GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

          333.   As set forth above, Hillside and John Doe Defendants “1” – “10” have engaged in

improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

          334.   When GEICO paid the bills and charges submitted by or on behalf of Hillside for

No-Fault Benefits, it reasonably believed that it was legally obligated to make such payments based

on the Defendants’ improper, unlawful, and/or unjust acts.




                                                                                                  91
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 92 of 96 PageID #: 92




       335.    Hillside and John Doe Defendants “1” – “10” have been enriched at GEICO’s

expense by GEICO’s payments, which constituted a benefit that Defendants voluntarily accepted

notwithstanding their improper, unlawful, and unjust billing scheme.

       336.    Hillside and John Doe Defendants “1” – “10”’s retention of GEICO’s payments

violates fundamental principles of justice, equity and good conscience.

       337.    By reason of the above, Hillside and John Doe Defendants “1” – “10” have been

unjustly enriched in an amount to be determined at trial, but in no event less than $350,000.00.

                         AS AND FOR A FOURTEENTH CAUSE OF ACTION
                              Against John Doe Defendants “1” – “10”
                                   (Aiding and Abetting Fraud)

       338.    GEICO incorporates, as though fully set forth herein, each and every allegation set

forth above.

       339.    John Doe Defendants “1” – “10” knowingly aided and abetted the fraudulent scheme

that was perpetrated on GEICO by the Owner Defendants and the Provider Defendants.

       340.    The acts of John Doe Defendants “1” – “10” in furtherance of the fraudulent scheme

included, among other things, knowingly assisting with the operation of the Provider Defendants and

the provision of medically unnecessary services, engaging in illegal financial and kickback

arrangements to obtain patient referrals for the Provider Defendants, and spearheading the pre-

determined fraudulent protocols used to maximize profits without regard to genuine patient care.

       341.    The conduct of John Doe Defendants “1” – “10” in furtherance of the fraudulent

scheme was significant and material. The conduct of John Doe Defendants “1” – “10” was a

necessary part of and was critical to the success of the fraudulent scheme because, without their

actions, there would have been no opportunity for the Owner Defendants or the Provider Defendants




                                                                                                   92
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 93 of 96 PageID #: 93




to obtain referrals of patients at the No-Fault Clinics, subject those patients to medically unnecessary

services, and obtain payment from GEICO and other insurers for the Fraudulent Services.

          342.   John Doe Defendants “1” – “10” aided and abetted the fraudulent scheme in a

calculated effort to induce GEICO into paying charges to the Owner Defendants and the Provider

Defendants for medically unnecessary, illusory, and otherwise unreimbursable Fraudulent Services

because they sought to continue profiting through the fraudulent scheme.

          343.   The conduct of John Doe Defendants “1” – “10” caused GEICO to approximately

$730,000.00 pursuant to the fraudulent bills submitted through the Provider Defendants.

          344.   This extensive fraudulent conduct demonstrates a high degree of moral turpitude and

wanton dishonesty that entitles GEICO to recover punitive damages.

          345.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

                                              JURY DEMAND

          346.   Pursuant to Federal Rule of Civil Procedure 38(b), GEICO demands a trial by jury.

          WHEREFORE, Plaintiffs Government Employees Insurance Company, GEICO

Indemnity Company, GEICO General Insurance Company and GEICO Casualty Company

demand that a Judgment be entered in their favor:

          A.     On the First Cause of Action against all Defendants, a declaration pursuant to the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that the Defendants have no right to

receive payment for any pending bills submitted to GEICO;

          B.     On the Second Cause of Action against Dr. Dorsten and John Doe Defendants “1”

– “10”, compensatory damages in favor of GEICO in an amount to be determined at trial but in


                                                                                                     93
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 94 of 96 PageID #: 94




excess of $123,000.00 together with treble damages, costs, and reasonable attorneys’ fees pursuant

to 18 U.S.C. § 1964(c) plus interest;

       C.      On the Third Cause of Action against Dr. Dorsten and John Doe Defendants “1” –

“10”, compensatory damages in favor of GEICO an amount to be determined at trial but in excess

of $123,000.00 together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18

U.S.C. § 1964(c) plus interest;

       D.      On the Fourth Cause of Action against Dr. Dorsten, John Doe Defendants “1” –

“10” and Lifeline, compensatory damages in favor of GEICO an amount to be determined at trial

but in excess of $123,000.00, together with punitive damages, costs, interest and such other and

further relief as this Court deems just and proper;

       E.      On the Fifth Cause of Action against Dr. Dorsten, John Doe Defendants “1” – “10”

and Lifeline, more than $123,000.00 for unjust enrichment, plus costs and interest and such other

and further relief as this Court deems just and proper;

       F.      On the Sixth Cause of Action against Dr. Macias and John Doe Defendants “1” –

“10”, and the Fraudulent Macias Practice compensatory damages in favor of GEICO an amount to

be determined at trial but approximately $156,000.00, together with punitive damages, costs,

interest and such other and further relief as this Court deems just and proper;

       G.      On the Seventh Cause of Action against Dr. Macias, John Doe Defendants “1” –

“10”, and the Fraudulent Macias Practice, approximately $156,000.00 for unjust enrichment, plus

costs and interest and such other and further relief as this Court deems just and proper;

       H.      On the Eighth Cause of Action against Dr. Khaneja and John Doe Defendants “1”

– “10”, compensatory damages in favor of GEICO in an amount to be determined at trial but




                                                                                               94
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 95 of 96 PageID #: 95




approximately $101,000.00 together with treble damages, costs, and reasonable attorneys’ fees

pursuant to 18 U.S.C. § 1964(c) plus interest;

       I.      On the Ninth Cause of Action against Dr. Khaneja and John Doe Defendants “1” –

“10”, compensatory damages in favor of GEICO in an amount to be determined at trial but

approximately $101,000.00 together with treble damages, costs, and reasonable attorneys’ fees

pursuant to 18 U.S.C. § 1964(c) plus interest;

       J.      On the Tenth Cause of Action against Dr. Khaneja, John Doe Defendants “1” –

“10” and Amit Khaneja Neurology, compensatory damages in favor of GEICO an amount to be

determined at trial but approximately $101,000.00, together with punitive damages, costs, interest

and such other and further relief as this Court deems just and proper;

       K.      On the Eleventh Cause of Action against Dr. Khaneja, John Doe Defendants “1” –

“10” and Amit Khaneja Neurology, approximately $101,000.00 for unjust enrichment, plus costs

and interest and such other and further relief as this Court deems just and proper;

       L.      On the Twelfth Cause of Action against Hillside and John Doe Defendants “1” –

“10”, compensatory damages in favor of GEICO an amount to be determined at trial but in excess

of $350,000.00 together with punitive damages, costs, interest and such other and further relief as

this Court deems just and proper;

       M.      On the Thirteenth Cause of Action against Hillside and John Doe Defendants “1”

– “10”, more than $350,000.00 for unjust enrichment, plus costs and interest and such other and

further relief as this Court deems just and proper;

       N.      On the Fourteenth Cause of Action against John Doe Defendants “1” – “10”,

compensatory damages in favor of GEICO in an amount to be determined at trial but




                                                                                                95
 Case 1:21-cv-04545-BMC Document 1 Filed 08/13/21 Page 96 of 96 PageID #: 96




approximately $730,000.00 together with punitive damages, costs, interest, and such other and

further relief as this Court deems just and proper.

Dated: August 13, 2021

                                                      RIVKIN RADLER LLP

                                                      By:__/s/ Michael Sirignano__________
                                                            Michael A. Sirignano, Esq.
                                                            Barry I. Levy, Esq.
                                                            Priscilla D. Kam, Esq.
                                                            Joanna B. Rosenblatt, Esq.
                                                      926 RXR Plaza
                                                      Uniondale, New York 11556
                                                      (516) 357-3000

                                                      Counsel for Plaintiffs Government
                                                      Employees Insurance Company, GEICO
                                                      Indemnity Company, GEICO General
                                                      Insurance Company and GEICO Casualty
                                                      Company




                                                                                             96
